Exhibit 10.1

 

Lease Agreement Between

 

Beltway 8 Service Center Investors Ltd., Lessor,

 

And

 

Isolagen Technologies, Inc., Lessee

 

 

Dated: February 16, 2005

 

--------------------------------------------------------------------------------


 

LEASE SUMMARY

Beltway 8 Service Center

11275 West Sam Houston Pkwy South

 

LESSOR:                                                                                               
Beltway 8 Service Center Investors, Ltd.

 

LESSEE:                                                   Isolagen Technologies,
Inc.

 

COMMENCEMENT:

 

March 1, 2005

 

EXPIRATION:

 

April 30, 2008

 

 

1.                                      Lessor’s address and telephone number:

LESSOR, Richland Investments, Inc., General Partner, 1110 N, Post Oak Rd., Suite
170, Houston, Texas 77055 713-682-5707.

 

2.                                      Lessee’s address and telephone number:

Isolagen Technologies, Inc., 2500 Wilcrest, 5th Floor Houston, TX 77042,
713-780-4754.

 

3.                                     Lessee’s Trade Name:
Isolagen

 

4.                                     “Demised Premises”: The premises contains
approximately 14,849 square feet at Suite 300 West Sam Houston Pkwy South
Houston, TX 77031 of the Beltway 8 Service Center (herein called the “Center”).

 

5.                                      Lease Term: March 1, 2005 commencing on
March 1, 2005, and ending April 30, 2008

 

6.                                     Minimum Rental or Base Rent:

From:

 

3/01/05 through 4/30/05

 

Free Rent*

 

Free Rent*

 

5/01/05 through 4/30/06

 

$

11,136.75

 

$

133,641.00

 

5/01/06 through 4/30/07

 

$

11,879.20

 

$

142,550.40

 

5/01/07 through 4/30/08

 

$

12,621.65

 

$

151,459.80

 

 

--------------------------------------------------------------------------------

*Tenant will pay the pro rata share of common operating expenses including,
taxes, and insurance on the first day of each two (2) month Free Rent period.
Estimation is $3,118.29 for each month.

 

7.                                      Operating Expense liability based on 17%
of all expenses ($0.21/s.f. per square foot).
Initial monthly amount:        $3,118.29.

 

8.                                  Security Deposit:    $15,739.94

 

9.                                  Liability Insurance by Lessee: $100,000.00
per person, $300,000.00 per accident, and $500,000.00 property damage.

 

10.                                 Business days and hours of Lessee: no
limitation

 

11.                                 Permitted Use: general office, warehouse,
processing and distribution

 

12.                                 Laws of the State of Texas, County of
Harris, City of Houston, will govern the validity, performance and enforcement
of this Lease.

 

--------------------------------------------------------------------------------


 

Index to Lease Agreement

 

ARTICLE I

 

 

 

 

1.1

THE PREMISES

 

1.2

USE

 

1.3

AREA CALCULATION

 

 

 

 

ARTICLE II.

 

 

 

 

2.1

RENT

 

 

 

 

ARTICLE III

 

 

 

 

3.1

LATE PAYMENTS

 

3.2

SECURITY DEPOSIT

 

 

 

 

ARTICLE IV

 

 

 

 

4.1

TERM, COMMENCEMENT & ANNIVERSARY

 

4.2

ACKNOWLEDGEMENT OF LEASE COMMENCEMENT

 

4.3

DELIVERY OF POSSESSION

 

 

 

 

ARTICLE V

 

 

 

 

5.1

CONSTRUCTION OBLIGATIONS OF LESSOR AND LESSEE

 

 

 

 

ARTICLE VI.

 

 

 

 

6.1

LESSOR RIGHTS AND ACCESS

 

6.2

LESSEE ACCESS AND QUIET POSSESSION

 

 

 

 

ARTICLE VII

 

 

 

 

7.1

UTILITIES AND SERVICES BY LESSOR

 

7.2

UTILITIES AND SERVICES BY LESSEE

 

7.3

INTERRUPTION OF UTILITIES OR SERVICES

 

 

 

 

ARTICLE VIII

 

 

 

 

8.1

MAINTENANCE AND REPAIR BY LESSOR

 

8.2

MAINTENANCE AND REPAIRS BY LESSEE

 

8.3

TELECOMMUNICATIONS EQUIPMENT

 

 

 

 

ARTICLE IX

 

 

 

 

9.1 

KEYS AND SECURITY

 

 

 

 

ARTICLE X

 

 

 

 

10.1 

PARKING

 

 

 

 

ARTICLE XI

 

 

 

 

11.1

OCCUPANCY, NUISANCE, AND HAZARDS

 

11.2

TAXES

 

11.3

PERSONAL PROPERTY TAXES

 

11.4

INSURANCE

 

 

 

 

ARTICLE XII

 

 

 

 

12.1

MUTUAL RELEASE AND WAIVER OF SUBROGATION

 

12.2

INDEMNITY AND HOLD HARMLESS

 

 

 

 

ARTICLE XIII

 

 

--------------------------------------------------------------------------------


 

13.1

ALTERATIONS BY LESSEE

 

 

 

 

ARTICLE XIV

 

 

 

14.1

REMOVAL OF PROPERTY BY LESSEE

 

 

 

 

ARTICLE XV [a05-4066_1ex10d1.htm#ArticleXv__012256]

 

 

 

 

15.1 [a05-4066_1ex10d1.htm#a15_1SublettingAndAssignment__012258]

SUBLETTING AND ASSIGNMENT
[a05-4066_1ex10d1.htm#a15_1SublettingAndAssignment__012258]

 

 

 

 

ARTICLE XVI [a05-4066_1ex10d1.htm#ArticleXvi__012300]

 

 

 

 

16.1 [a05-4066_1ex10d1.htm#a16_1DestructionByFireOrOtherCasu_012301]

DESTRUCTION BY FIRE OR OTHER CASUALTY
[a05-4066_1ex10d1.htm#a16_1DestructionByFireOrOtherCasu_012301]

 

 

 

 

ARTICLE XVII [a05-4066_1ex10d1.htm#ArticleXvh__012303]

 

 

 

 

17.1 [a05-4066_1ex10d1.htm#a17_1Condemnation__012303]

CONDEMNATION [a05-4066_1ex10d1.htm#a17_1Condemnation__012303]

 

 

 

 

ARTICLE XVIII [a05-4066_1ex10d1.htm#ArticleXviii_012305]

 

 

 

 

18.1 [a05-4066_1ex10d1.htm#a18_1DefaultByLessor__012305]

DEFAULT BY LESSOR [a05-4066_1ex10d1.htm#a18_1DefaultByLessor__012305]

 

 

 

 

ARTIC`LE XIX [a05-4066_1ex10d1.htm#ArticleXix__012307]

 

 

 

 

19.1 [a05-4066_1ex10d1.htm#a19_1DefaultByLessee__012308]

DEFAULT BY LESSEE [a05-4066_1ex10d1.htm#a19_1DefaultByLessee__012308]

 

 

 

 

ARTICLE XX [a05-4066_1ex10d1.htm#ArticleXx__012312]

 

 

 

 

20.1 [a05-4066_1ex10d1.htm#a20_1LienForRent_IntentionallyDel_012313]

LIEN FOR RENT [a05-4066_1ex10d1.htm#a20_1LienForRent_IntentionallyDel_012313]

 

 

 

 

ARTICLE XXI [a05-4066_1ex10d1.htm#ArticleXxi_012314]

 

 

 

 

21.1 [a05-4066_1ex10d1.htm#a21_1AttorneysFeesInterestAndOthe_012315]

ATTORNEY’S FEES, INTEREST, AND OTHER EXPENSES
[a05-4066_1ex10d1.htm#a21_1AttorneysFeesInterestAndOthe_012315]

 

 

 

 

ARTICLE XXII [a05-4066_1ex10d1.htm#ArticleXxii__012316]

 

 

 

 

22.1 [a05-4066_1ex10d1.htm#a221Nonwaiver__012317]

NON-WAIVER [a05-4066_1ex10d1.htm#a221Nonwaiver__012317]

 

 

 

 

ARTICLE XXIII [a05-4066_1ex10d1.htm#ArticleXxiii_012318]

 

 

 

 

23.1 [a05-4066_1ex10d1.htm#a23_1RulesAndRegulations__012319]

RULES AND REGULATIONS [a05-4066_1ex10d1.htm#a23_1RulesAndRegulations__012319]

 

 

 

 

ARTICLE XXIV [a05-4066_1ex10d1.htm#ArticleXxiv__012320]

 

 

 

 

24.1 [a05-4066_1ex10d1.htm#a24_1TransferOfOwnershipByLessor__012320]

TRANSFER OF OWNERSHIP BY LESSOR
[a05-4066_1ex10d1.htm#a24_1TransferOfOwnershipByLessor__012320]

 

 

 

 

ARTICLE XXV [a05-4066_1ex10d1.htm#ArticleXxv__012326]

 

 

 

 

25.1 [a05-4066_1ex10d1.htm#a25_1Mortgages__012328]

MORTGAGES [a05-4066_1ex10d1.htm#a25_1Mortgages__012328]

 

 

 

 

ARTICLE XXVI [a05-4066_1ex10d1.htm#ArticleXxvi__012329]

 

 

 

 

26.1 [a05-4066_1ex10d1.htm#a26_1SurrenderOfPremises__012330]

SURRENDER OF PREMISES [a05-4066_1ex10d1.htm#a26_1SurrenderOfPremises__012330]

 

 

 

 

ARTICLE XXVII [a05-4066_1ex10d1.htm#ArticleXxvii__012331]

 

 

 

 

27.1 [a05-4066_1ex10d1.htm#a27_1HoldingOver__012333]

HOLDING OVER [a05-4066_1ex10d1.htm#a27_1HoldingOver__012333]

 

 

 

 

ARTICLE XXVIII [a05-4066_1ex10d1.htm#ArticleXxviii__012332]

 

 

 

 

28.1 [a05-4066_1ex10d1.htm#a28_1SignsAndCenterName__012334]

SIGNS AND CENTER NAME [a05-4066_1ex10d1.htm#a28_1SignsAndCenterName__012334]

 

 

 

 

ARTICLE XXIX [a05-4066_1ex10d1.htm#ArticleXxix__012336]

 

 

 

 

29.1 [a05-4066_1ex10d1.htm#a29_1Notices__012336]

NOTICES [a05-4066_1ex10d1.htm#a29_1Notices__012336]

 

 

 

 

ARTICLE XXX [a05-4066_1ex10d1.htm#ArticleXxx__012338]

 

 

 

 

30.1 [a05-4066_1ex10d1.htm#a30_1EstoppelCertificate__012338]

ESTOPPEL CERTIFICATE [a05-4066_1ex10d1.htm#a30_1EstoppelCertificate__012338]

 

 

 

 

ARTICLE XXXI [a05-4066_1ex10d1.htm#ArticleXxxi__012353]

 

 

--------------------------------------------------------------------------------


 

31.1 [a05-4066_1ex10d1.htm#a31_1BindingOnSuccessors__012354]

BINDING ON SUCCESSORS [a05-4066_1ex10d1.htm#a31_1BindingOnSuccessors__012354]

 

 

 

 

ARTICLE XXXII [a05-4066_1ex10d1.htm#ArticleXxxii__012356]

 

 

 

32.1 [a05-4066_1ex10d1.htm#LeasingBrokerOrAgentCommission_]

leasing broker or agent commission
[a05-4066_1ex10d1.htm#LeasingBrokerOrAgentCommission_]

 

 

 

 

ARTICLE XXXIII [a05-4066_1ex10d1.htm#ArticleXxxiii__012400]

 

 

 

 

33.1 [a05-4066_1ex10d1.htm#a33_1RepresentationAndWarrantiesB_012401]

representation and warranties by lessor
[a05-4066_1ex10d1.htm#a33_1RepresentationAndWarrantiesB_012401]

 

33.2 [a05-4066_1ex10d1.htm#a33_2RepresentationsAndWarranties_012402]

representations and warranties by lessee
[a05-4066_1ex10d1.htm#a33_2RepresentationsAndWarranties_012402]

 

33.3 [a05-4066_1ex10d1.htm#a33_3FinancialStatementRequiremen_012403]

financial statement requirements
[a05-4066_1ex10d1.htm#a33_3FinancialStatementRequiremen_012403]

 

 

 

 

ARTICLE XXXIV. [a05-4066_1ex10d1.htm#ArticleXxxiv__012405]

 

 

 

 

34.1 [a05-4066_1ex10d1.htm#a34_1PlaceAndPerformance__012407]

place and performance [a05-4066_1ex10d1.htm#a34_1PlaceAndPerformance__012407]

 

 

 

 

ARTICLE XXXV [a05-4066_1ex10d1.htm#ArticleXxxv__012406]

 

 

 

 

35.1 [a05-4066_1ex10d1.htm#a35_1Amendments__012407]

amendments [a05-4066_1ex10d1.htm#a35_1Amendments__012407]

 

 

 

 

ARTICLE XXXVI [a05-4066_1ex10d1.htm#ArticleXxxvi__012410]

 

 

 

 

36.1 [a05-4066_1ex10d1.htm#a36_1JointAndSeveralLiability_012411]

joint and several liability
[a05-4066_1ex10d1.htm#a36_1JointAndSeveralLiability_012411]

 

 

 

 

ARTICLE XXXVII [a05-4066_1ex10d1.htm#ArticleXxxvii__012413]

 

 

 

 

37.1 [a05-4066_1ex10d1.htm#a37_1NoMerger__012414]

NO merger [a05-4066_1ex10d1.htm#a37_1NoMerger__012414]

 

 

 

 

ARTICLE XXXVIII [a05-4066_1ex10d1.htm#ArticleXxxviii__012412]

 

 

 

 

38.1 [a05-4066_1ex10d1.htm#a38_1GoverningLaw__012418]

governing law [a05-4066_1ex10d1.htm#a38_1GoverningLaw__012418]

 

 

 

 

ARTICLE XXXIX [a05-4066_1ex10d1.htm#ArticleXxxix__012421]

 

 

 

 

39.1 [a05-4066_1ex10d1.htm#a39_1Separability__012422]

separability [a05-4066_1ex10d1.htm#a39_1Separability__012422]

 

 

 

 

ARTICLE XL [a05-4066_1ex10d1.htm#ArticleXl__012424]

 

 

 

 

40.1 [a05-4066_1ex10d1.htm#a40_1ForceMajeure__012423]

force majeure [a05-4066_1ex10d1.htm#a40_1ForceMajeure__012423]

 

 

 

 

ARTICLE XLI [a05-4066_1ex10d1.htm#ArticleXli__012425]

 

 

 

 

41.1 [a05-4066_1ex10d1.htm#Confide1ntiality_]

confidentiality [a05-4066_1ex10d1.htm#Confide1ntiality_]

 

 

 

 

ARTICLE XLII [a05-4066_1ex10d1.htm#ArticleXlii__012427]

 

 

 

 

42.1 [a05-4066_1ex10d1.htm#a42_1Miscellaneous__012429]

miscellaneous [a05-4066_1ex10d1.htm#a42_1Miscellaneous__012429]

 

 

 

 

ARTICLE XLIII [a05-4066_1ex10d1.htm#ArticleXliii__012430]

 

 

 

 

43.1 [a05-4066_1ex10d1.htm#a43_1SpecialConditions__012431]

special conditions [a05-4066_1ex10d1.htm#a43_1SpecialConditions__012431]

 

 

 

 

ARTICLE XLIV [a05-4066_1ex10d1.htm#ArticleXliv__012432]

 

 

 

 

44.1 [a05-4066_1ex10d1.htm#a44_1LesseeSignatureRequirements__012432]

lessee signature requirements
[a05-4066_1ex10d1.htm#a44_1LesseeSignatureRequirements__012432]

 

 

 

 

ARTICLE XLV [a05-4066_1ex10d1.htm#ArticleXlv__012434]

 

 

 

 

45.1 [a05-4066_1ex10d1.htm#a45_1Guaranty__012434]

guaranty [a05-4066_1ex10d1.htm#a45_1Guaranty__012434]

 

 

 

 

ARTICLE XLVI [a05-4066_1ex10d1.htm#ArticleXlvi__012439]

 

 

 

 

46.1 [a05-4066_1ex10d1.htm#a46_1ExhibitList__012447]

exhibit list. [a05-4066_1ex10d1.htm#a46_1ExhibitList__012447]

 

 

 

 

ARTICLE XLVII [a05-4066_1ex10d1.htm#ArticleXlvii__012449]

 

 

 

 

47.1 [a05-4066_1ex10d1.htm#a47_1LeaseDatesAndSignatures__012449]

lease dates and signatures
[a05-4066_1ex10d1.htm#a47_1LeaseDatesAndSignatures__012449]

 

 

 

 

EXHIBIT A [a05-4066_1ex10d1.htm#ExhibitA_012452]

 

 

 

 

EXHIBIT B [a05-4066_1ex10d1.htm#ExhibitB_012800]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C [a05-4066_1ex10d1.htm#ExhibitC_012806]

 

 

 

 

EXHIBIT D [a05-4066_1ex10d1.htm#ExhibitD_012334]

 

 

 

 

EXHIBIT E [a05-4066_1ex10d1.htm#ExhibitE_011746]

 

 

 

 

EXHIBIT F [a05-4066_1ex10d1.htm#ExhibitF_011748]

 

 

 

 

EXHIBIT G [a05-4066_1ex10d1.htm#ExhibitG_011753]

 

 

 

 

EXHIBIT H [a05-4066_1ex10d1.htm#ExhibitH_011751]

 

 

 

 

EXHIBIT I [a05-4066_1ex10d1.htm#ExhibitI_011755]

 

 

 

 

EXHIBIT J [a05-4066_1ex10d1.htm#ExhibitJ_011758]

 

 

 

 

EXHIBIT K [a05-4066_1ex10d1.htm#ExhibitK_011759]

 

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

This Lease Agreement (“Lease”) is made and entered into as of the 16 day of
February, 2005 by and between Beltway 8 Service Center Investors,
Ltd.(“Lessor”), and Isolagen Technologies, Inc., a Delaware
Corporation.(“Lessee”).

 

ARTICLE I.

 

1.1                                The Premises.

Subject to the terms of this Lease, Lessor leases to Lessee, and Lessee leases
from Lessor the interior space known as Suite 300 (the “Premises”) shown by hash
marks on the floor plan attached as Exhibit A. The dimensions are shown on such
Exhibit A, in the building located at 11275 West Sam Houston Parkway South and
known as Beltway 8 Service Center on a tract of land legally described in
Exhibit C.

 

As used in this Lease, the term “Center” includes the land and all improvements
thereon. “Common Facilities” shall mean the parking areas, lighting, sidewalks,
driveways, loading areas, management office and other improvements commonly used
by all tenants. Lessee shall have exclusive use of the Premises and the
non-exclusive use of the Common Facilities.

 

1.2                                Use.

Lessee shall continuously occupy and use the Premises only for general office,
warehousing, processing and distribution (the “Permitted Use”) and shall comply
with all laws relating to the use, condition, access to, and occupancy of the
Premises. The Premises shall not be used for any use, which is disreputable,
creates extraordinary fire hazards, or results in an increased rate of insurance
on the Center or its contents, or for the storage of any hazardous materials or
substances. The Permitted Use shall be subject to the Center’s Rules and
Regulations attached as Exhibit F. If, because of Lessee’s acts, the rate of
insurance on the Center or its contents increases, then such acts shall be an
Event of Default, Lessee shall pay to Lessor the amount of such increase on
demand, and acceptance of such payment shall not waive any of the Lessor’s other
rights. Lessee shall conduct its business so as not to create any nuisance or
unreasonably interfere with other lessees or Lessor in its management of the
Center. The name of Lessee’s business will be Isolagen Technologies, Inc.

 

1.3                                Area Calculation

The Premises contains or will contain approximately 14,849 square feet as
measured to the outside of exterior walls and the midpoint of common walls
between tenants. Reasonable variation of dimensions and square footages are
permitted. If shortages or overages in the area calculations are discovered,
adjustment will be made in the Rent; however such errors will not terminate this
Lease.

 

--------------------------------------------------------------------------------


 

ARTICLE II.

 

2.1                                Rent.

(a)                                   Base Rent.  “Base Rent” (herein so called)
shall be in accordance with paragraph 1 of Exhibit B attached hereto.

 

(b)                                  Payment. Lessee shall timely pay to Lessor
Base Rent and all additional sums to be paid by Lessee to Lessor under this
Lease (collectively, the “Rent”), without deduction or set off. Base Rent,
adjusted as herein provided, shall be payable monthly in advance, and shall be
accompanied by all applicable state and local sales or use taxes. The first
monthly installment of Base Rent shall be payable contemporaneously with the
execution of this Lease; thereafter, Base Rent shall be payable on the first day
of each month beginning on the first day of the second full calendar month of
the Term. The monthly Base Rent for any partial month at the beginning of the
Term shall equal the product of 1/365 of the annual Base Rent in effect during
the partial month and the number of days in the partial month from and after the
Commencement Date, and shall be due on the Commencement Date.  The Rent shall be
paid to Lessor at its offices 1110 North Post Oak Rd. Suite 170 Houston, Texas
77055 in Harris County, Texas, or such other address as Lessor shall designate.

 

(c)                                   Pro rata Allocation of Common Operating
Expenses of the Center. In addition to the monthly Base Rent in Paragraph
2.1(a), Lessee shall pay additional rent on a monthly basis, equivalent to
Lessee’s pro rata share of common operating expenses for the entire Center.
Exhibit I attached hereto contains definitions and procedures for the foregoing.

 

ARTICLE III.

 

3.1                                Late Payments.

If any Rent payment or other sum due by Lessee to Lessor is received and
accepted by Lessor later than five (5) days after its due date, Lessee shall pay
a late charge of 5% of such Rent payment or other sums to reimburse Lessor for
its cost and inconvenience incurred as a consequence of Lessee’s delinquency. In
no event, however, shall the charges permitted under this Paragraph 3.1 or
elsewhere in this Lease to the extent they are considered to be interest under
law, exceed the maximum lawful rate of interest. Lessor’s acceptance of late
rent or other sum shall not operate to allow Lessee to pay the Rent or other sum
late thereafter and shall not constitute a waiver of Lessor’s remedies for
subsequent late payments. Late payment charges are due immediately when incurred
without notice or demand. All payments for any purpose shall be by check or
money order on a local bank, not cash. For each returned check, Lessee shall pay
all applicable bank charges incurred by Lessor plus $20.00. Payment of any kind
received by Lessor on behalf of the Lessee may be applied at Lessor’s option to
non-rent items first, then to Rent. Payment of Rent by Lessee shall be an
independent covenant, without right of set off or deduction. If Lessee has not
timely paid rentals and other sums due on two or more occasions, or if a check
from Lessee is returned for insufficient funds or no account, Lessor may for the
next twelve (12) months require that all rent and other sums due be paid by
cashier’s check, certified

 

2

--------------------------------------------------------------------------------


 

check, or money order, without prior notice. Notwithstanding the foregoing, a
Late Charge shall not be due from Tenant until the second (2nd) late payment of
Rent

 

3.2                                Security Deposit.

At the time of execution of the Lease, Lessee shall deposit with Lessor Fifteen
Thousand Seven Hundred Thirty-Nine and 94/100 Dollars ($15,739.94) (the
“Security Deposit”) to secure the performance of Lessee’s lease obligations. The
Security Deposit is not an advance payment of Rent or a measure or limit of
Lessor’s damages upon an Event of Default (defined in Paragraph 19.1). If Lessee
fails to pay any sum when due under the Lease, Lessor may, without prejudice to
any other remedy, apply the Security Deposit toward the amounts due and unpaid
by Lessee or perform any obligation Lessee fails to perform hereunder. Lessee
shall immediately restore the Security Deposit to its original amount after any
portion of it is applied to amounts due and unpaid by Lessee. If, at the end of
the Term of this Lease (as defined in Paragraph 4.1 hereof,), Lessee is not in
default, beyond any applicable notice or cure period, in the performance of any
provision of this Lease, the Security Deposit, or any balance thereof remaining,
will be refunded to Lessee within thirty (30) days after the Term ends. The
Security Deposit may be commingled with other funds, and no interest shall be
paid thereon. If Lessor transfers its interest in the Premises and the
transferee assumes Lessor’s obligations under this Lease, then Lessor may assign
the Security Deposit to the transferee and Lessor thereafter shall have no
further liability for the return of the Security Deposit.

 

ARTICLE IV.

 

4.1                                Term, Commencement & Anniversary.

The original term of this Lease shall be for a period of thirty-eight (38)
months commencing on March 1,2005 (the “Commencement Date”) and expiring at
midnight April 30, 2008 (the “Ending Date”) (the “Term”). The “Annual
Anniversary Date” shall be the Commencement Date. Lessor shall provide Lessee
with access to the Premises beginning on March 1, 2005 or earlier if possible
for the purpose of Lessee’s preparing the space for use and occupancy,
including, without limitation, installation of telephone and computer lines,
workstations and other equipment. Prior to such access being provided, Lessee’s
shall deliver to Lessor evidence of insurance. If Lessor fails to deliver the
Premises to Lessee within 10 days following the Commencement Date, Lessee shall
have the right to terminate the Lease.

 

Within six (6) months of the Ending Date and upon reasonable prior notice and at
reasonable times, Lessor will have the right to enter and show the Premises for
the purpose of re-letting said Premises.

 

4.2                                Acknowledgement of Lease Commencement.

Upon commencement of this Lease, Lessor and Lessee shall execute an
Acknowledgment of this Lease, which is attached, as Exhibit D and which will
confirm the Commencement Date, Ending Date, and Annual Anniversary Date of the
Lease.

 

3

--------------------------------------------------------------------------------


 

4.3                                Delivery of Possession.

Subject to early entry right set forth above, Lessor’s anticipated delivery date
of possession is March 1,2005. If Lessor delays delivering possession of the
Premises, Rent shall be abated until the Premises is ready for occupancy; and
neither Lessor nor its agents shall be liable for any damages; and the Lease
shall not terminate.

 

ARTICLE V.

 

5.1                                Construction Obligations of Lessor and
Lessee.

The respective obligations of Lessor and Lessee for construction and payment of
tenant improvements (“Tenant Improvements”) are set forth in Exhibit E. (a) The
Tenant Improvements shall be installed only in accordance with plans and
specifications submitted to and approved in writing by Lessor. No alterations or
physical additions in or to the Premises may be made without Lessor’s prior
written consent, which shall not be unreasonably withheld or delayed; however,
Lessor may withhold its consent to any alteration or addition that would affect
the Center’s structure or its HVAC, plumbing, electrical, or mechanical systems.
Lessee shall not paint or install lighting or decorations, signs, window or door
lettering, or advertising media of any type on or about the Premises without the
prior written consent of Lessor, which shall not be unreasonably withheld or
delayed; however, Lessor may withhold its consent to such painting or
installation which would affect the appearance of the exterior of the Center or
of any common areas of the Center. All alterations, additions, or improvements
made in or upon the Premises shall, at Lessor’s option, either be removed by
Lessee prior to the end of the Term (and Lessee shall repair damage caused
thereby at Lessee’s sole expense), or shall remain on the Premises at the end of
the Term without compensation to Lessee. All alterations, additions, and
improvements shall be constructed, maintained, and used by Lessee, at its risk
and expense, in accordance with all laws; Lessor’s approval of the plans and
specifications therefore shall not be a representation by Lessor that such
alterations, additions, or improvements comply with any law. Lessor may change,
from time to time, traffic patterns, and the dimension, location, identity and
type of any structures comprising the Center and may construct additional
buildings or additional storage on existing buildings, automatic teller
machines, or other improvements at the Center, provided that such changes and
construction do not materially affect access or parking for the Premises.

 

ARTICLE VI

 

6.1                                Lessor Rights and Access.

Provided that the exercise of such rights does not unreasonably interfere with
Lessee’s occupancy of the Premises, Lessor shall have the following rights:

 

(a)                               To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Center, or any part thereof;

 

(b)                              To take such reasonable measures as Lessor
deems advisable for the security of the Center and its occupants;

 

4

--------------------------------------------------------------------------------


 

(c)                               To enter the Premises at all reasonable times
and upon reasonable prior notice for reasonable business purposes and to show
the Premises to prospective purchasers, lenders, or, to tenants.

 

6.2                                Lessee Access and Quiet Possession.

If Lessee is current and in compliance with all of its obligations under the
Lease, Lessee shall be entitled to peaceful and quiet possession and enjoyment
of the Premises, subject to the terms and conditions of the Lease. Lessee shall
have access to the common parking areas at all times, subject to the Rules and
Regulations referred to in Paragraph 23.1 and attached hereto as Exhibit F.
Lessor shall make diligent efforts to have all other tenants in the Center
comply with certain Center Rules and Regulations. Otherwise, failure of other
tenants to comply with such Rules and Regulations shall not be considered a
default by Lessor. Construction noise or vibrations shall not be considered a
default by Lessor. Lessor shall not permit amusement activities, such as rides
or games, in the common areas, unless for periodic promotional purposes.

 

ARTICLE VII.

 

7.1                                Utilities and Services by Lessor.

Lessor shall pay for and furnish to Lessee in a timely and diligent manner, the
utilities and services listed below, and no others, subject to Paragraph 2.1(c):

 

(a)                                 water and wastewater services for common
facilities;

 

(b)                                trash dumpster services for common facilities
but not for the Premises;

 

(c)                                 electricity for common facilities;

 

(d)                                 pest control services for common facilities
as needed in the reasonable judgment of Lessor;

 

(e)                                 repair and maintenance services for common
facilities;

 

(f)                                   other repairs and maintenance services
pursuant to Paragraph 8.1;

 

Costs of such services and utilities are considered common operating expenses to
be allocated among all tenants under Paragraph 2. l(c) and Exhibit I attached
hereto.

 

7.2                              Utilities and Services by Lessee.

Except for utilities and services provided by Lessor in Paragraph 7.1, Lessee
shall furnish and pay for all utilities and services necessary for the Premises,
including trash collection services for the Premises. Lessee shall timely pay
for any utilities which are individually metered or separately sub-metered for
the Premises or specially connected to the Premises by the utility company such
as telephone, TV cable, Muzak, etc. Service for individual meters which only
serve the Premises shall be in the name of Lessee. Utility company or contractor
charges for connecting or hooking up utilities to lines brought to the Premises
shall be paid for by Lessee.

 

5

--------------------------------------------------------------------------------


 

Any utilities sub-metered for the Premises shall be billed to and paid by Lessee
at Lessor’s average per unit cost (per KWH, cfs, gallon, etc.). Lessor reserves
the right to sub-meter water.  Any water sub-metering shall be billed to and
paid by Lessee at Lessor’s average cost per gallon and no more, and shall
include corresponding wastewater averages (if any).

 

7.3                                Interruption of Utilities or Services.

Temporary interruption or malfunction of utilities, services, and/or telephones
shall not render Lessor liable for any damages caused thereby, be a constructive
eviction of Lessee, constitute a breach of any implied warranty, entitle Lessee
to any, rent abatements, or release Lessee from any of its obligations
hereunder. Lessor shall use reasonable diligence to restore interrupted
utilities or services.

 

ARTICLE VIII.

 

8.1                               Maintenance and Repair by Lessor.

Lessor shall act timely and diligently to provide for the cleaning, repair,
maintenance, reconnection of interrupted utilities or services, and landscaping
of common facilities and to repair and maintain roofs, exterior walls (excluding
glass, signage, exterior wall signage repair), foundations, outside lighting;
and any exterior improvements serving other tenants in the Center. Lessee hereby
assigns to Lessor a right of enforcement of all warranties and guaranties
furnished to Lessee by manufacturers or installers of equipment in or serving
the Premises, to the extent legally possible. Lessor may temporarily close any
part of the common facilities if reasonably necessary for repair or
construction. Repairs and maintenance shall be in accordance with applicable
governmental requirements.

 

8.2                               Maintenance and Repairs by Lessee.

Lessee shall act timely and diligently to maintain and repair Lessee’s exterior
sign(s) and maintain the Premises in a clean, safe, and operable condition and
shall not permit or allow to remain any waste or damage to any portion of the
Premises, including (a) HVAC systems, hot water heaters, lighting, walls,
floors, ceiling, doors, hardware, and electrical and plumbing lines exclusively
serving the Premises, (b) equipment in the Premises, and (c) all other interior
improvements. HVAC filters shall be timely replaced by Lessee. Lessee’s exterior
signs, doors, plate glass, and windows shall be maintained, cleaned and replaced
by Lessee as reasonably determined by Lessor, subject to sign replacement
limitations imposed on Lessee in Exhibit G. Lessor hereby assigns to Lessee a
right of enforcement of all warranties and guaranties furnished to Lessor by
manufacturers or installers of equipment to the extent legally possible. Lessee
shall not damage or allow others to damage any portion of the Premises. Lessor
shall have the right, but not the obligation, to perform Lessee’s repair and
maintenance duties at Lessee’s expense if Lessee fails to perform them within
fifteen (15) days after the occurrence of any damage. Lessee shall reimburse
Lessor for the cost of repair, maintenance or replacement for which Lessee is
liable under this Lease or which is caused inside the Premises by Lessee,
Lessee’s employees, franchisees, concessionaires, agents, contractors, family,
or customers or outside the Premises by Lessee or Lessee’s employees, agents, or
contractors within ten (10) days after Lessor has invoiced Lessee therefore.
Lessor may require advance payment from Lessee prior to repair or replacement.
Lessor shall have the right of prior approval of all contractors or personnel

 

6

--------------------------------------------------------------------------------


 

repairing or maintaining HVAC, electrical, plumbing, or structural improvements
in the Premises. Lessee shall cause all contractors and subcontractors to
procure and maintain insurance coverage naming Lessor as an additional insured
against such risks, in such amounts, and with such companies as Lessor may
reasonably require. If Lessee’s workmen or contractors repair, alter, or modify
the Premises, Lessee shall warrant that no mechanic or materialman’s lien shall
be filed against the Premises or the Center for any work performed, materials
furnished, or obligation incurred by or at the request of Lessee. If such a lien
is filed, then Lessee shall, within ten (10) days after Lessor has delivered
notice of the filing thereof to Lessee, either pay the amount of the lien or
diligently contest such lien and deliver to Lessor a bond or other security
reasonably satisfactory to Lessor. If Lessee fails to timely take either such
action, then Lessor may pay the lien claim, and any amounts so paid, including
expenses and interest, shall be paid by Lessee to Lessor within ten (10) days
after Lessor has invoiced Lessee therefore. All such work, including repairs and
maintenance, shall be performed in accordance with all laws, applicable
governmental requirements and in a good and workmanlike manner so as not to
damage the Premises, the Center or the components thereof. Notwithstanding
anything in this Section to the contrary, Tenant shall not be responsible for
costs to repair, maintain or replace any portion of the Premises exceeding $500
on an individual basis and $5,000 on an aggregate basis during the Term, unless
such arises as a result of Tenant’s gross negligence or willful misconduct.

 

8.3                                Telecommunications Equipment.

All telecommunications equipment necessary to serve Lessee shall be located in
the Premises and shall be paid for by Lessee, or at Lessor’s option and at
Lessee’s expense in a lockable enclosure in a common area, the location of which
shall be designated by Lessor.

 

ARTICLE IX.

 

9.1                                Keys and Security.

If locks are changed, Lessor may specify to Lessee the kind and brand of locks,
placement, installation and number of keys to Lessor. Lessee shall provide
Lessor with a key to the Premises, promptly each time the locks are changed by
Lessee. Lessor shall use such key only in any emergency or in connection with
Lessor remedies for default by Lessee under this Lease. Lessor shall have no
duty to provide security service unless expressly provided in this Lease.

 

ARTICLE X.

 

10.1                         Parking.

Lessor shall have sole control over all parking and may designate parking areas
and service areas. Parking rules are contained in the Center Rules and
Regulations in Exhibit F. If vehicles are parked in violation of Lessor parking
Rules and Regulations or in violation of state statutes, Lessor may exercise
vehicle removal remedies under Articles 6701g-l and 6701g-2 of the Texas Civil
Statutes upon compliance with statutory notice. Lessee shall have the right to
park up to two (2) delivery vehicles overnight at the Premises.

 

7

--------------------------------------------------------------------------------


 

ARTICLE XI.

 

11.1                         Occupancy, Nuisance, and Hazards.

The Premises shall be continuously occupied by Lessee and used for the use
specified in Paragraph 1.2 hereof and shall not be used entirely for storage.
Lessee and Lessee’s agents, employees, family, licensees, and contractors shall
comply with all federal, state, and local laws relating to occupancy and
criminal conduct while such persons are on the Premises. Lessee and the persons
listed above shall not (a) use or permit the use of the Premises for any
activity dangerous to life or property, (b) permit any nuisance, (c) disturb the
quiet enjoyment of other tenants, (d) cause offensive odors or fumes, (e) make
undue noise or vibrations, (f) permit anything which could cancel coverage or
increase rates for insurance on the Center or contents, or (g) otherwise damage
the Premises.

 

11.2                         Taxes.

Lessor shall timely pay all taxes on the Center land and improvements and such
taxes shall be included in the Center common operating expense allocations
pursuant to Paragraph 2.1(c).

 

11.3                         Personal Property Taxes.

Lessee shall be liable for all taxes levied or assessed against personal
property, furniture, or fixtures placed by Lessee in the Premises. If any taxes
for which Lessee is liable are levied or assessed against Lessor or Lessor’s
property and Lessor elects to pay the same, or if the assessed value of Lessor’s
property is increased by inclusion of such personal property, furniture or
fixtures and Lessor elects to pay the taxes based on such increase, then Lessee
shall pay to Lessor, upon demand, the part of such taxes for which Lessee is
primarily liable hereunder; however, Lessor shall not pay such amount if Lessee
notifies Lessor that it will contest the validity or amount of such taxes before
Lessor makes such payment, and thereafter diligently proceeds with such contest
in accordance with law and if the non-payment thereof does not pose a threat or
seizure of the Center or interest of Lessor therein.

 

11.4                      Insurance.

Lessor and Lessee shall comply with the respective insurance obligations as set
forth below:

 

(a)                              Lessor. Lessor shall maintain (i) fire and
extended coverage insurance, including vandalism and malicious mischief, on the
Center, and (ii) comprehensive general liability insurance. The amounts shall be
as required by Lessor’s mortgagees or as Lessor may reasonably deem appropriate,
whichever is greater. Lessor shall have no responsibility to maintain fire and
extended coverage insurance on Lessee’s contents. The portion of Lessor’s
insurance premiums reasonably due to Lessee’s acts or omissions or Lessee’s
special use, or Improvements, shall be paid for by Lessee in accordance with
Exhibit I.

 

(b)                             Lessee. Lessee shall maintain throughout the
Term the following insurance policies: (1) comprehensive general liability
insurance in amounts of $100,000 per person, $300,000 per accident and $500,000
property damage, or such other amounts as Lessor may from time to time
reasonably require, insuring Lessee, Lessor, Lessor’s agents and their
respective

 

8

--------------------------------------------------------------------------------


 

affiliates against all liability for injury to or death of a person or persons
or damage to property (including vandalism and malicious mischief) arising from
the use and occupancy of the Premises; (2) insurance covering the full value of
Lessee’s property including fixtures, furniture, equipment, supplies, inventory,
Tenant Improvements and other personal property (including property of others)
in the Premises. Lessee expressly understands that such property is not covered
by Lessor’s insurance; (3) contractual liability insurance sufficient to cover
Lessee’s indemnity obligations hereunder; (4) worker’s compensation insurance,
containing a waiver of subrogation endorsement acceptable to Lessor and (5)
business interruption insurance. All such insurance policies shall be in form,
and issued by companies, reasonably satisfactory to Lessor.

 

(c)                                  Insurance Certificates. Lessee shall
provide Lessor with a certificate of Lessee’s insurance and such other evidence
satisfactory to Lessor of the maintenance of all insurance coverage required
hereunder, as required above within ten (10) days after Lessee initially
occupies the Premises or any portion thereof. Lessor and Lessor’s managing agent
(if any) shall be named as additional insured on Lessee’s liability insurance
policy.  Upon written request by Lessor, changes in the name of Lessor or
Lessor’s agents and their respective affiliates shall be reflected on such
certificate. Failure by Lessee to provide such certificate is an Event of
Default.

 

(d)                                 Notices From Lessee’s Insurance Carrier. All
policies of insurance to be provided by Lessee shall contain a provision (to the
extent legally permitted) that the insurance company shall give Lessor thirty
(30) days notice in writing in advance of any cancellation or non-renewal of the
policy, any reduction in the policy amount, any deletion of additional insureds
or any material changes of any such insurance policies.

 

ARTICLE XII.

 

12.1                         Mutual Release and Waiver of Subrogation.

(a)                                 To the extent that the coverage of their
respective insurance policies are not adversely affected, Lessor and Lessee
release each other and their respective officers, directors, employees, and
agents from any claims for loss or damage to any person or property on the
Premises which is caused by or which results from risks insured against under
the policies carried by Lessor or Lessee and in force at the time of any such
loss or damage. The foregoing release shall not apply to property losses or
damages in excess of policy limits or to losses or damages not covered by
insurance due to a deductible clause in the policy.

 

(b)                                Upon written request after signing this
Lease, but not before any loss or damage occurs, Lessor and Lessee may require
that the other party’s respective fire/casualty and liability insurance policy
provide a waiver for all right of recovery by way of subrogation in connection
with any loss or damage covered by such insurance policies. Provided, however,
the foregoing release shall not apply to property losses or damages in excess of
policy limits or to losses or damages not covered by insurance due to a
deductible in the policy.

 

(c)                                 Notwithstanding the foregoing, if such
waiver of subrogation is not incorporated into the policy and cannot be procured
or if it can be procured only with an

 

9

--------------------------------------------------------------------------------


 

additional premium charge, such party shall furnish to the other party written
evidence from the insurance company or insurance agent, verifying that such
waiver is (i) not obtainable or (ii) not obtainable without additional premiums.
Thereafter, within a reasonable time after receiving such notice, the party for
whose benefit the waiver is sought may (ii) agree to pay any additional premium
necessary to obtain the waiver of subrogation or (ii) place the insurance with a
company which is reasonably satisfactory to the other party and to such party’s
mortgagees with a policy of the same terms and coverage, the extra cost of which
will be entirely borne by the party for whose benefit the waiver of subrogation
is sought.

 

(d)                                Upon written request, Lessor and Lessee shall
furnish to each other copies of the insurance referred to in this Lease or
satisfactory evidence of same.

 

12.2                         Indemnity and Hold Harmless.

Lessee shall indemnify Lessor for and shall hold Lessor harmless from all fines,
claims, liabilities, and suits (including costs and expenses of defending
against same) to the extent resulting from any breach or nonperformance of the
Lease by Lessee or Lessee’s agents, employees, family, licensees, or invitees.
Lessor shall indemnify Lessee for and hold Lessee harmless from all fines,
claims, liabilities, and suits (including costs and expenses for defending
against same) to the extent resulting from any breach or nonperformance of the
Lease by Lessor or Lessor’s agents, employees, family, licensees, or invitees.
Lessor and Lessee shall not be liable to the other or the other’s agents,
employees, or family for any damage to personal property resulting from any act,
omission, or negligence of any other tenant or occupant of the Center.

 

ARTICLE XIII.

 

13.1                         Alterations by Lessee.

Lessee may not make any alterations to the Premises without Lessor’s written
consent which may not be unreasonably withheld. “Alterations” include but are
not limited to improvements glued, screwed, nailed or otherwise permanently
attached to the Center, structural changes, roof and wall penetrations, and all
plumbing, electrical, and HVAC changes. Requests for Lessor’s approval shall be
in writing and shall be detailed to Lessor’s reasonable satisfaction.
Alterations shall be done only by Lessor’s contractors or employees or by third
parties approved by Lessor in writing. Subject to the provisions of Exhibit E
regarding Tenant Improvements and Construction Allowance, Lessee shall pay in
advance for any requested alterations which are approved and performed by
Lessor. If same are performed by Lessee with Lessor’s approval, Lessee shall not
allow liens to be placed against the Premises as a result of such Alterations.
Alterations shall comply with all applicable laws. Changes in Lessee’s
Alterations which may be later required by governmental actions shall also be
paid by Lessee.

 

ARTICLE XIV.

 

14.1                         Removal of Property by Lessee.

Lessee may remove its unattached trade fixtures, furniture, equipment and
personal property upon termination of this Lease. Lessee shall pay all costs of
removal. Lessee shall have no rights to property remaining on the Premises after
move out. Lessee may not remove any

 

10

--------------------------------------------------------------------------------


 

alterations defined in Paragraph 5.1 or Paragraph 13.1 or improvements such as
wall to wall carpeting, book shelves, window coverings, drapes, cabinets,
paneling, counters, kitchen or break room built-ins, shelving, wall coverings,
and anything else attached to the floor, walls, or ceilings. If Lessor requests
in writing, Lessee shall, immediately prior to moving out, remove any
alterations, fixtures, equipment, and other property installed by Lessee. Lessee
shall pay for cleaning or repairing damages caused by Lessee’s removal of any
property. All items not so removed shall be deemed to have been abandoned by
Lessee and may be appropriated, sold, stored, destroyed, or otherwise disposed
of by Lessor without notice to Lessee and without any obligation to account for
such items. The provisions of this Paragraph 14.1 shall survive the end of the
Term.

 

ARTICLE XV.

 

15.1                        Subletting and Assignment.

Lessee may not sublet, assign, pledge, or mortgage this Lease and may not grant
licenses, commissions, or other rights of occupancy to all or any part of the
Premises without Lessor’s prior written approval. Sale, transfer, or merger of
the majority of the voting shares or voting partnership interests in Lessee (if
a corporation or partnership) shall be considered an assignment; likewise for
issuance of treasury stock or admission of a new general partner. Lessor shall
not be obligated to approve any proposed sublease or assignment. However, if
Lessor gives such approval, Lessor shall be entitled to 75% of any excess
between Lessee’s rental per square foot under the Lease and the rental per
square foot under the sublease or assignment,. The foregoing is consideration of
additional management performed or to be performed by Lessor under such sublease
or assignment. In addition to the foregoing, Lessor may charge Lessee a one-time
fee equal to one month’s lease rental for such administrative, investigative and
management services. Breach of this Lease by sub-lessees or assignees shall be
deemed a violation by Lessee.

 

Approval by Lessor of any sublease or assignment shall not release Lessee from
any obligations under this Lease and shall not constitute approval for
subsequent subletting or assignment. Upon default by Lessee, any sub-lessee
shall pay all sub-lessee rentals and other sums due Lessee, direct to Lessor, to
be credited against the sums owed by Lessee to Lessor under this Lease.
Sub-lessees or assignees shall be liable for all of Lessee’s obligations under
this Lease unless otherwise specified in writing. Unless otherwise agreed in
writing, no sublease or assignment shall be valid unless (a) a copy of this
Lease is attached thereto, (b) the sub-lessee or assignee agrees in writing to
be liable for all of Lessee’s obligations under this Lease, and (c) Lessor’s
written approval is attached to the sublease or assignment.

 

Notwithstanding anything herein to the contrary, Lessee shall be permitted to
assign this Lease without any consent of the Lessor provided such assignment is
in connection with an acquisition, merger or other change in control provided
that such transaction involves the majority of Lessee’s business operations

 

11

--------------------------------------------------------------------------------


 

ARTICLE XVI.

 

16.1                        Destruction by Fire or Other Casualty.

 

(a)                               Total Destruction, Rent Abatement, and
Restoration.  If the Premises is totally damaged by fire or other casualty (the
“Casualty”) so that it cannot be reasonably used by Lessee and if this Lease is
not terminated as provided in subparagraph (d) below, there shall be a total
abatement of Lessee’s rent and Lessee’s obligation to pay Center operating
expenses until the Premises is restored by Lessor and Lessee. There shall be no
abatement of percentage rentals.

 

(b)                             Partial Destruction, Rent Abatement and
Restoration.  If the Premises is partially destroyed or damaged by a Casualty so
that it can only be partially used by Lessee for the purposes allowed in this
Lease and if this Lease is not terminated as provided in subparagraph (d) below,
there shall be a partial abatement of Lessee’s rent and Lessee’s obligation to
pay Center operating expenses which fairly and reasonably corresponds to the
time and extent to which the Premises cannot reasonably be used by Lessee.

 

(c)                                Restoration.  If neither party elects to
terminate this Lease as provided in subparagraph (d) below, then Lessor shall,
within a reasonable time after such Casualty, begin to repair the Center and the
Premises and shall proceed with reasonable diligence to restore the center and
Premises to substantially the same condition as they existed immediately before
such Casualty; however, Lessor shall not be required to repair or replace any of
the furniture, equipment, fixtures, and Tenant Improvements which may have been
placed by, or at the request of, Lessee or other occupants in the Center or the
Premises, and Lessor’s obligation to repair or restore the Center or Premises
shall be limited to the extent of the insurance proceeds actually received by
Lessor for the Casualty in question.

 

(d)                               Lease Termination.  If the Premises or the
Center is so badly damaged that restoration and repairs cannot be completed
within one (1) month after the Casualty in Lessor’s sole opinion, then this
Lease may be terminated as of the date of the Casualty by either Lessor or
Lessee by serving written notice upon the other.  Termination notice must be
delivered within thirty (30) days after the Casualty.

 

ARTICLE XVII.

 

17.1                        Condemnation.

If any part of the Center or Premises is taken by condemnation or by deed in
lieu of condemnation by any governmental authority, this Lease shall terminate
one day prior to such taking. If any part of the Center’s parking lot is so
taken, Lessee’s right to use such portion shall terminate one day prior to such
taking; and Lessee’s rent shall be reduced only to the extent that such partial
taking reduces the fair market value of the Premises. Lessor shall pay for all
costs associated with construction reasonably necessary to render the Premises
usable for Lessee’s permitted purposes after such partial taking. All
compensation awarded for any partial or total taking of the Center shall be the
property of the Lessor. Lessor shall have no interest in any award made to
Lessee for loss of business, moving costs, or for taking of Lessee’s fixtures
and other property within the Premises if a separate award for such items is
made to Lessee.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XVIII.

 

18.1                        Default by Lessor.

The liability of Lessor to Lessee for any default by Lessor under the terms of
this Lease shall be limited to Lessee’s actual direct, but not consequential,
damages therefor and shall be recoverable only from the interest of Lessor in
the Center, and Lessor shall not be personally liable for any deficiency. Lessee
shall not seek to enforce any remedy it may have for any default on the part of
Lessor without first giving written notice by certified mail, return receipt
requested, specifying the default in reasonable detail, to any Lessor’s
Mortgagee whose address has been given to Lessee, and affording such Lessor’s
Mortgagee a reasonable opportunity to perform Lessor’s obligations hereunder.

 

ARTICLE XIX.

 

19.1                        Default by Lessee.

(a)                                Definition of Default. The occurrence of any
of the following (each one of which is herein referred to as an “Event of
Default”) shall constitute a default by Lessee: (1) failure to pay Rent or any
sum due by Lessee under this Lease within ten (10) days after written demand
therefor by Lessor, however, an Event of Default shall occur hereunder without
any obligation of Lessor to give any notice if Lessor has given Lessee written
notice under this Paragraph 19.1 (a) on more than two occasions during the
twelve (12) month interval preceding such failure by Lessee; (2) failure to
vacate on or before the last day of the Term, renewal term, or extension period;
(3) unauthorized early move-out or notice of same as set forth below; (4)
acquisitions of Lessee’s interest in the Lease by a third party by judicial or
non-judicial process; (5) the filing of a petition by or against Lessee (the
term “Lessee” shall include, for the purpose of this Paragraph 19.1 (a), any
guarantor of Lessee’s obligations hereunder) (a) in any bankruptcy or other
insolvency proceeding; (b) seeking any relief under any state or federal debtor
relief law; (c) for the appointment of a liquidator or receiver for all or
substantially all of Lessee’s property or for Lessee’s interest in this Lease;
or (d) for the reorganization or modification of Lessee’s capital structure;
however, if such a petition is filed against Lessor, then such filing shall not
be an Event of Default unless Lessee fails to have the proceedings initiated by
such petition dismissed within ninety (90) days after the filing thereof; or (6)
failure to comply with any other provision of the Lease (including Rules and
Regulations) if failure to comply is not cured (with in ten (10) days) after
delivery of written notice by Lessor to Lessee.

 

(b)                                Remedies. Upon any Event of Default, Lessor
may, in addition to all other rights and remedies afforded Lessor hereunder or
by law or equity, take any of the following actions:

 

(i)                                   Terminate this Lease by giving Lessee
written notice thereof, in which event Lessee shall pay to Lessor the sum of (1)
all Rent accrued hereunder through the date of termination, (2) all amounts due
under Paragraph 19.1 (c), and (3) an amount equal to (i) the total Rent that
Lessee would have been required to pay for the remainder of the Term discounted
to present value at a per annum rate equal to the “Prime Rate” as published on
the date this Lease is terminated by The Wall Street Journal, Southwest

 

13

--------------------------------------------------------------------------------


 

Edition, in its listing of “Money Rates” minus one percent, minus (ii) the then
present fair rental value of the Premises for such period, similarly
discounted.  Lessor’s agents have authority to terminate this Lease only by
written notice given pursuant to Paragraph 29.1.

 

(ii)                               Terminate Lessee’s right to possess the
Premises without terminating this Lease by giving written notice thereof to
Lessee, in which event Lessee shall pay to Lessor (1) all Rent and other amounts
accrued hereunder to the date of termination of possession, (2) all amounts due
from time to time under Paragraph 19.1 (c), and (3) all Rent and other net sums
required hereunder to be paid by Lessee during the remainder of the Term,
diminished by any net sums thereafter received by Lessor through re-letting the
Premises during such period, after deducting all costs incurred by Lessor in
re-letting the Premises. Lessor shall use reasonable efforts to re-let the
Premises on such terms as Lessor in its sole discretion may determine (including
a term different from the Term, rental concessions, and alterations to, and
improvement of, the Premises); however Lessor shall not be obligated to re-let
the Premises before leasing other portions of the Center. Lessor shall not be
liable for, nor shall Lessee’s obligations hereunder be diminished because of,
Lessor’s failure to re-let the Premises or to collect rent due for such
re-letting. Lessee shall not be entitled to the excess of any consideration
obtained by re-letting over the Rent due hereunder. Reentry by Lessor in the
Premises shall not affect Lessee’s obligations hereunder for the un-expired
Term; rather, Lessor may, from time to time, bring an action against Lessee to
collect amounts due by Lessee, without the necessity of Lessor’s waiting until
the expiration of the Term. Unless Lessor delivers written notice to Lessee
expressly stating that it has elected to terminate this Lease, all actions taken
by Lessor to dispossess or exclude Lessee from the Premises shall be deemed to
be taken under this Section 19.1 (b). If Lessor elects to proceed under this
Section 19.1 (b), it may at any time elect to terminate this Lease under Section
19.1 (a).

 

(iii)                          Door locks. Lessor may change or modify door
locks or other security devices on all entry doors of the Premises to deprive
Lessee of access thereto until all such sums are paid in full; provided,
however, Lessor shall immediately thereafter post a notice on the primary entry
door to the Premises, stating that Lessor has exercised such lockout rights.
Lessor’s right to modify or change locks shall occur automatically and without
notice if Lessee’s rent is accelerated under subparagraph (e) below relating to
unlawful early move out. However, Lessee shall not be in default under
sub-clause (6) above if Lessee promptly commences to cure such noncompliance and
diligently proceeds in good faith to cure same after receiving written notice of
such default.

 

(iv)                            Utilities and Services. Lessor may terminate
utilities to the Premises, without notice. Lessor’s right to terminate such
utilities or services shall occur automatically and without notice if Lessee’s
rent is accelerated under subparagraph (vi) below, relating to unlawful early
move out.

 

(v)                                Acceleration After Notice of Rental
Delinquency, If Lessee is in default for nonpayment of rent or other sums due
and if Lessee fails to pay same in full within ten (10) days after Lessor
delivers to Lessee or to the Premises a written notice of Lessor’s

 

14

--------------------------------------------------------------------------------


 

intent to accelerate, then all rent for the remainder of the lease term shall be
accelerated, due and delinquent at the end of such ten (10) day notice period
without further notice. Such acceleration rights are in consideration of the
rentals for the entire being payable in monthly installments rather than in one
lump sum at the beginning of the lease term. If Lessee has already vacated the
leased premises, notice of acceleration may be delivered to Lessee pursuant to
Paragraph 29.1. Liability for additional rents accruing in the future (over and
above any base rents) shall not be waived by such acceleration.

 

(vi)                            Acceleration Upon Early Move Out. If Lessee is
lawfully evicted, or if Lessee moves out or gives oral or written notice (in
person or by an authorized employee or agent) of intent to move out prior to the
end of the Term without the Rent being paid in full for the entire remainder of
the Term or renewal or extension period or without prior written consent of
Lessor, all remaining rents for the remainder of the Term shall be accelerated
immediately and automatically without demand or notice. Such accelerated rents
shall be due and delinquent without notice before or after such acceleration.
Such acceleration shall occur even if the rent for the current month has been
paid in full.

 

(vii)                        Termination of possession. If Lessee is in default
as defined in subparagraph (a) above and if Lessee remains in default for three
(3) days after Lessor gives notice of such default to Lessee, or if Lessee
abandons the Premises, Lessor may (with or without demand for performance)
terminate Lessee’s right of possession by giving one (1) day written notice to
vacate; and Lessor shall be entitled to immediate possession without termination
of Lessee’s obligations under the Lease. Lessor’s repossession shall not be
considered an election to terminate this Lease unless written notice of such
intention to terminate is given to Lessee by Lessor. Repossession may be by
voluntary agreement or by eviction lawsuit. Commencement of an eviction lawsuit
shall not preclude Lessor’s remedies of landlord’s lien, lock change, utilities
termination, or other rights and remedies of Lessor.

 

(viii)                    Damages. In addition to all other remedies, Lessor may
recover actual damages incurred.

 

(c) Payment by Tenant. Upon any Event of Default, Lessee shall pay upon Lessor’s
demand all costs incurred by Lessor (including court costs and reasonable
attorney’s fees and expenses) in (1) obtaining possession of the Premises, (2)
removing and storing Lessee’s or any other occupant’s property, (3) repairing,
restoring, altering, remodeling and otherwise putting the Premises into
condition acceptable to a new tenant, (4) if Lessee is dispossessed of the
Premises and this Lease is not terminated, re-letting all or part of the
Premises (which in no event shall be less than one month’s rent), including
leasing commissions, rent concessions (whether in the form of assuming or buying
out lease remainders elsewhere, free rent for a period of time, or reduced
rental rates), utilities during the vacancy, advertising costs, administrative
overhead cost of tenant finish work, and other costs incidental to such
re-letting, (5) performing Lessee’s obligations which Lessee failed to perform
including (a)all rent and other indebtedness due from Lessee to Lessor through
the date of termination of Lessee’s right of possession and (b) all rent and
other sums required to be paid by Lessee during the remainder of the entire
Term, subject to

 

15

--------------------------------------------------------------------------------


 

the acceleration paragraphs above and (6) enforcing or advising Lessor of its
rights, remedies and recourses arising out of the Event of Default. To the full
extent permitted by law, Lessor and Lessee agree that the federal and state
courts of Texas shall have exclusive jurisdiction over any matter relating to or
arising from this Lease and the parties rights and obligations under this Lease.

 

Lessor’s acceptance of any partial payment of Rent shall not waive Lessor’s
rights with regard to the remaining portion of the Rent that is due, regardless
of any endorsement or other statement on any instrument delivered in payment of
Rent or any writing delivered in connection therewith; accordingly, Lessor’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

 

ARTICLE XX.

 

20.1                         Lien for Rent. Intentionally deleted.

 

ARTICLE XXI.

 

21.1                        Attorney’s Fees, Interest, and Other Expenses.

If Lessee is in default and if Lessor places the Lease in the hands of an
attorney in order to enforce lease rights or remedies, the Lessor may recover
reasonable attorney’s fees from the Lessee even if suit has not been filed. In
any lawsuit enforcing lease rights, the prevailing party shall be entitled to
recover reasonable attorney’s fees from the non prevailing party, plus all out
of pocket expenses. Trial shall be to court only; and all parties waive jury
trial. All delinquent sums due from Lessee shall bear interest at the maximum
lawful rate of interest, compounded annually, from date of default until paid,
plus any late payment fees. Late payment fees as set forth in Paragraph 3.1
shall be considered reasonable liquidated damages for the time, trouble,
inconvenience, and administrative overhead expenses incurred by Lessor in
collecting late rentals, such elements of damages being uncertain and difficult
to ascertain. Late payment fees shall not be liquidated damages for attorney’s
fees or for Lessor’s loss of use of such funds during the time of delinquency.

 

ARTICLE XXII.

 

22.1                        Non-waiver.

Lessor’s acceptance of monies past due or failure to complain of any action, non
action, delayed payment or Event of Default, whether singular or repetitive,
shall not constitute a waiver of rights or obligations under the Lease. Lessor’s
waiver of any right or any default shall not constitute waiver of any other
rights, other Events of Default, or subsequent Default. No act or omission by
Lessor or Lessor’s agents shall be deemed an acceptance or surrender of the
Premises and no agreement by Lessor to accept a surrender of the Premises shall
be valid unless it is in writing and signed by a duly authorized agent of
Lessor. Lessor’s acceptance of any partial payment of Rent shall not waive
Lessor’s rights with regard to the remaining portion of the Rent that is due,
regardless of any endorsement or other statement on any instrument delivered in
payment of Rent or any writing delivered in connection therewith; accordingly,
Lessor’s acceptance of a partial

 

16

--------------------------------------------------------------------------------


 

payment of Rent shall not constitute an accord and satisfaction of the full
amount of the Rent that is due.

 

ARTICLE XXIII.

 

23.1                        Rules and Regulations.

Lessee shall comply with the Rules and Regulations for the Center which are
attached hereto as Exhibit F. Lessor may from time to time, change such Rules
and Regulations for the safety, care or cleanliness of the Center and related
facilities, provided that such changes are applicable to all tenants of the
Center and do not unreasonably interfere with Lessee’s use of the Premises.

 

ARTICLE XXIV.

 

24.1                        Transfer of Ownership by Lessor.

If Lessor transfers ownership of the Center or any portion thereof, (other than
security for a mortgage) and if Lessor has delivered to transferee all of
Lessee’s security deposits and any prepaid rents, Lessor shall be released from
all liability under the Lease; and such transferee shall become liable as
Lessor.

 

ARTICLE XXV.

 

25.1                        Mortgages.

This Lease shall be subordinate to any deed of trust, mortgage, or other
security instrument, or any ground lease, master lease, or primary lease, that
now or hereafter covers all or part of the Premises (the mortgagee under any
such mortgage or the Lessor under such lease is referred to herein as a
(“Lessor’s Mortgagee”) provided such Lessor Mortgage agrees to not disturb
Lessee’ occupancy under this Lease. Any Lessor’s Mortgagee may elect, at any
time, unilaterally, to make this Lease superior to its mortgage, ground lease,
or other interest in the Premises by so notifying Lessee in writing. Lessee
shall attorn to any party succeeding to Lessor’s interest in the Premises,
whether by purchase, foreclosure, deed in lieu of foreclosure, power of sale,
termination of lease, or otherwise, upon such party’s request and agreement to
not disturb Tenant’s occupancy under this Lease, and shall execute such
agreements confirming such attornment as such party may reasonably request.

 

ARTICLE XXVI.

 

26.1                       Surrender of Premises.

No act by Lessor shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept a surrender of the Premises shall be valid unless it
is in writing and signed by Lessor. At the expiration or termination of this
Lease, Lessee shall deliver to the Lessor the Premises with all improvements
located therein in good repair and condition, broom clean in the same condition
as on the Commencement Date (as changed or improved from time to time in
accordance with this Lease), less ordinary wear and tear and shall deliver to
Lessor all keys to the Premises. Removal of Lessee’s property from the Premises
is subject to Paragraph 14.1.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XXVII.

 

27.1                        Holding Over.

If Lessee fails to vacate the Premises at the end of the Term, then Lessee shall
be a tenant at will and, in addition to all other damages and remedies to which
Lessor may be entitled for such holding over, Lessee shall pay, in addition to
the other Rent, a daily Base Rent equal to the greater of (a) 150% of the daily
Base Rent payable during the last month of the Term, or (b) 125% of the
prevailing rental rate in the Center for similar space.

 

ARTICLE XXVIII.

 

28.1                        Signs and Center Name.

Lessee’s exterior sign must be installed in accordance with the signage criteria
in Exhibit G, attached hereto, prior to Lessee’s commencement of business.
Except for Lessee’s initial signage contemplated in Exhibit G, Lessee may not
have temporary or permanent signs, symbols, awnings, advertising matter,
decorations, or identifying marks on any windows or exterior surfaces of the
Premises or in the common facilities without Lessor’s prior written approval.
Permitted signs and lettering shall conform to Lessor’s criteria in Exhibit G.
Lessor may remove all unapproved signs without prior notice to Lessee at
Lessee’s expense. Lessor may change the name of the Center upon three (3) months
written notice to Lessee.

 

ARTICLE XXIX.

 

29.1                         Notices.

All notices and other communications given pursuant to this Lease, shall be in
writing and shall be either (a) hand delivered personally to the party being
notified, (b) hand delivered to or inside such party’s mailing address, (c)
delivered at such party’s mailing address by certified mail, return receipt
requested, postage prepaid or (d) sent by prepaid telegram, cable, facsimile
transmission or telex followed by a confirmation letter. The mailing address of
Lessor shall be the address to which Lessee normally mails or delivers the
monthly rent unless Lessor notifies Lessee of a different address in writing.
The mailing address of Lessee shall be the Premises under the Lease. However, if
Lessee moves out, it shall be Lessee’s last known address by Lessor. Hand
delivered notice is required only when expressly required in the Lease. Notice
by non-certified mail is sufficient if actually received by the addressee or an
employee or agent of addressee. The term “notice” shall be inclusive of notices,
billings, requests, or demands.

 

ARTICLE XXX.

 

30.1                       Estoppel Certificate.

From time to time, upon ten (10) days prior written request from Lessor, Lessee
shall execute and deliver to Lessor or furnish to any party designated by Lessor
the estoppel certificate attached as Exhibit H. The form in Exhibit H may be
changed by Lessor as may be reasonably required by a prospective purchaser or
lender to confirm such factual certifications and representations as to this
Lease as Lessor may reasonably request. If any statement in the estoppel
certificate form is contrary to the facts existing at the time of execution of
such form,

 

18

--------------------------------------------------------------------------------


 

Lessee may correct same before signing. The estoppel certificate may be
conclusively relied upon by Lessor and by any prospective lienholder or
purchaser of the Premises. If Lessee fails to comply with the foregoing by the
end of the ten (10) day period, it shall be conclusively presumed that (a) this
Lease is in full force and effect without any sublease or assignments and is
un-amended or modified except for amendments verified by affidavit of Lessor to
the prospective lienholder or purchaser, (b) no rents, security deposits, or
other charges have been prepaid, (c) the statements contained in the estoppel
certificate form are correct, (d) there are no uncured defaults by Lessor, (e)
Lessee has no right of offset or rescission, and (f) any prospective purchaser
or lienholder may conclusively rely on such silence or noncompliance by Lessee
and may conclusively assume no Lessor defaults within the one hundred twenty
(120) days following Lessee’s receipt of Lessor’s request for an estoppel
certificate.

 

ARTICLE XXXI.

 

31.1                        Binding on Successors.

This Lease shall inure to the benefit of and be binding upon the parties and any
guarantors of this Lease and upon their respective successors and assigns. In
the event of foreclosure by any lien holder of the Center, Lessee shall not have
the right to terminate this Lease. This Lease is for the sole benefit of Lessor
and Lessee, and, other than Lessor’s mortgagee, no third party shall be deemed a
third party beneficiary hereof.

 

ARTICLE XXXII.

 

32.1                        Leasing Broker or Agent Commission.

Neither Lessor nor Lessee has dealt with any broker or agent in connection with
the negotiation or execution of this Lease, other than Jim Nelson and Kirk
Guilanshah whose commission shall be paid by Lessor. Lessee and Lessor shall
each indemnify the other against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any broker or agent
claiming the same by, through, or under the indemnifying party. No leasing
commission shall be due by Lessor to any broker or agent unless in writing.
Commission agreements executed by Lessor shall be binding on subsequent owners
if the Lessee is in possession of the Premises at the time of transfer of
ownership of the Center.

 

ARTICLE XXXIII.

 

33.1                         Representation and Warranties by Lessor.

Lessor warrants that Lessor is the sole owner of the land and improvements
comprising the Center and that Lessor has full rights to enter into this Lease.
Lessor duties are limited to those expressly stated in the Lease and shall not
include any implied duties or warranties, now or in the future. No
representations or promises have been made by Lessor other than those contained
in the Lease. Lessor warrants that any construction work performed by Lessor or
Lessor’s contractors shall be in compliance with applicable law at time of
construction.

 

33.2                         Representations and Warranties by Lessee.

Lessee warrants to Lessor that (a) the financial statements of Lessee heretofore
furnished are true

 

19

--------------------------------------------------------------------------------


 

and correct, (b) there has been no significant adverse change in Lessee’s
financial condition since the date of the financial statement, and (c) the
financial statement represents the financial condition of Lessee upon those
dates and at the time of execution hereof, (d) there are no delinquent taxes due
and unpaid by Lessee, and (e) Lessee and none of the officers and partners of
Lessee (if Lessee is a partnership or corporation) have ever declared
bankruptcy. Lessee has disclosed all lawsuits pending or threatened against
Lessee, and Lessee has made no material misrepresentation or material omission
of facts regarding Lessee’s financial condition or business operation. All
financial statements must be dated and signed by Lessee. Lessee acknowledges
that Lessor has relied on the above information furnished by Lessee to Lessor
and that Lessor would not have entered into this Lease otherwise. Lessee’s
failure to notify Lessor of such material adverse changes in Lessee’s financial
condition shall constitute an Event of Default under the Lease.

 

33.3                        Financial Statement Requirements.

Prior to execution of this Lease, Lessee shall furnish to Lessor a financial
statement of Lessee’s condition in a reasonably satisfactory form. Subsequently,
at any time during the Term and within fifteen (15) days after Lessor’s request,
Lessee will furnish Lessee’s most recent audited financial statements (including
any notes to them) to Lessor, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Lessee’s internally prepared financial statements.  Lessor will not disclose any
aspect of Lessee’s financial statements that Lessee designates to Lessor as
confidential except (1) to Lessor’s lenders or prospective purchasers of the
Center, (2) in litigation between Lessor and Lessee, or (3) if required by court
order. All financial statements shall be originally signed and dated by Lessee.
The requirements of this Section shall be deemed satisfied by deliver of those
financial statements on file with the Securities and Exchange Commission.

 

ARTICLE XXXIV.

 

34.1                        Place and Performance.

All obligations under this Lease shall be performed in the county where the
Center is located, unless otherwise expressly stated in this Lease.

 

ARTICLE XXXV.

 

35.1                        Amendments.

This Lease contains the entire agreement between the parties. No other written
or oral promises or representations have been made, and none shall be binding.
This Lease supersedes and replaces any previous lease between the parties on the
Premises, including renewals or extensions thereunder. Except for reasonable
changes in the Rules and Regulations, this Lease shall not be amended or changed
except by written instrument, signed by both Lessee and Lessor. Lessor’s agents
do not and will not have the authority to (a) make exceptions, changes or
amendments to this Lease, or factual representations not expressly contained in
this Lease, (b) waive any right, requirement, or provision of this Lease, or (c)
release Lessee from all or part of this Lease, unless such action is in writing
and no custom or practice which may evolve between the parties in the

 

20

--------------------------------------------------------------------------------


 

administration of the terms hereof shall waive or diminish the right of Lessor
to insist upon the performance by Lessee in strict accordance with the terms
hereof.

 

ARTICLE XXXVI.

 

36.1                        Joint and Several Liability.

Multiple Lessees shall be jointly and severally liable under this Lease.
Notices, requests, or agreements to, from, or with one of multiple Lessees shall
be deemed to be to, from, or with all such Lessees.

 

ARTICLE XXXVII.

 

37.1                        No Merger.

Under no circumstance shall Lessor or Lessee be considered an agent of the
other. There shall be no merger of the leasehold estate hereby created with the
fee estate in the Premises or any part thereof if the same person acquires or
holds, directly or indirectly, this Lease or any interest in this Lease and the
fee estate in the leasehold Premises or any interest in such fee estate.

 

ARTICLE XXXVIII.

 

38.1                         Governing Law.

This Lease shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to the conflicts of laws provisions, which might
otherwise be applicable.

 

ARTICLE XXXIX.

 

39.1                        Separability.

If any clause or provision of this Lease is illegal, invalid, or unenforceable
under present or future laws, then the remainder of this Lease shall not be
affected thereby and in lieu of such clause or provision, there shall be added
as a part of this Lease a clause or provision as similar in terms to such
illegal, invalid, or unenforceable clause or provision as may be possible and be
legal, valid, and enforceable.

 

ARTICLE XL.

 

40.1                       Force Majeure.

Other than for Lessee’s obligations under this Lease that can be performed by
the payment of money (e.g., payment of Rent and maintenance of insurance),
whenever a period of time is herein prescribed for action to be taken by either
party hereto, such party shall not be liable or responsible for, and there shall
be excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations, or restrictions, or any other causes of any kind whatsoever
which are beyond the control of such party.

 

21

--------------------------------------------------------------------------------


 

ARTICLE XLI.

 

41.1                        Confidentiality.

Lessee acknowledges that the terms and conditions of this Lease are to remain
confidential for Lessor’s benefit, and may not be disclosed by Lessee to anyone,
by any manner or means, directly or indirectly, without Lessor’s prior written
consent. The consent by Lessor to any disclosures shall not be deemed to be a
waiver on the part of Lessor of any prohibition against any future disclosure.

 

ARTICLE XLII.

 

42.1                        Miscellaneous.

The Lease shall not be construed against either party more or less favorably by
reason of authorship or origin of language. If any date of performance or
exercise of a right ends on a Saturday, Sunday, or state holiday, such date
shall automatically extend through the next business day. Time is of the
essence; and all performance date, time schedules, and conditions precedent to
exercising a right shall be strictly adhered to without delay except where
otherwise expressly provided.

 

ARTICLE XLIII.

 

43.1                        Special Conditions.

Special conditions of this Lease are attached in Exhibit B.

 

ARTICLE XLIV.

 

44.1                         Lessee Signature Requirements.

Lessee is ( ) an individual, ( ) several individuals, ( ) a general partnership,
( ) a limited partnership, ( ) limited liability corporation ( ) a joint
venture, ( ) an unincorporated association, ( ) a professional association, ( )
a professional corporation, or (X) a corporation (Check one). Such partnership,
joint venture, unincorporated association, or corporation is organized or
chartered under the laws of the State of Texas. Lessee’s name stated at the
beginning of this Lease ( ) is or (X ) is not an assumed name. If so, an assumed
name certificate has been or will be filed by Lessee in the county where the
Center is located or with the Texas Secretary of State’s Office in Austin,
Texas, whichever is appropriate. Lessee shall disclose to Lessor the names and
addresses of all partners or venturers of Lessee if Lessee is a partnership or
joint venture. Corporate seals are unnecessary under Texas law.

 

ARTICLE XLV.

 

45.1                         Guaranty.

This Lease ( ) is or (X ) is not guaranteed by others. The names and titles of
any guarantors are shown on the signature page(s) at the end of this Lease. The
specific obligations of such guarantors, if any, shall be pursuant to the
attached Exhibit K entitled “Lease Guaranty”, if applicable. Such guaranty shall
continue and shall be unaffected by any modification or

 

22

--------------------------------------------------------------------------------


 

amendment to this Lease or any renewal or extension thereof. The signature
requirements and corporate resolution requirements for any guarantors shall
conform to the requirements for Lessees in Paragraph 44.1 above.

 

ARTICLE XLVI.

 

46.1                        Exhibit List.

The exhibits and attachments attached to this Lease are listed below. All
exhibits and attachments are incorporated herein by this reference and are a
part of this Lease except for those, which are lined out.

 

Exhibit A                                         Floor Plan of the Premises

Exhibit B                                           Special Conditions

Exhibit C                                           Legal Description of the
Center

Exhibit D                                          Acknowledgment of Lease

Exhibit E                                           Construction Obligations of
Lessor and Lessee

Exhibit F                                            Center Rules and
Regulations

Exhibit G                                           Signage Criteria

Exhibit H                                         Estoppel Certificate

Exhibit I                                              Pro-ration of Center
Operating Expenses

Exhibit J                                             Lessee Signature
Requirements

Exhibit K                                         Lease Guaranty

 

ARTICLE XLVII.

 

47.1                         Lease Dates and Signatures.

The effective date on which this Lease becomes binding is the date on which the
Lease has been signed by all parties, including guarantors if any. The
commencement date of the lease term and the commencement date for payment of
rent are set forth in Paragraph 4.1. The name and signatures of all parties are
shown below; and all persons signing have been duly authorized to sign.

 

 

LESSOR: Beltway 8 Service Center Investors, Ltd.

LESSEE: Isolagen Technologies, Inc.

Richland Investments, General Partner

 

 

 

 

 

 

 

 

By:

/s/ Edna Meyer-Nelson

 

By:

/s/ Jeffrey W. Tomz

 

Edna Meyer-Nelson, President

 

Jeffrey W. Tomz, CFO

 

 

 

 

2/16/05

 

2-16-05

Date signed

 

Date signed

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN OF THE PREMISES
 (see Paragraph 1.1 of the Lease)

 

The parties have agreed on the location and dimensions of the Premises as shown
below

 

[g40661ke03image002.gif]

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SPECIAL CONDITIONS

(see Paragraphs 2.1 and 43.1 of the Lease)

 

1.                                       The Base Rent, annually and monthly for
the Term shall be as follows:

 

Lease Term

 

Monthly Rent Aggregate Rent

 

 

 

 

 

 

 

3/01/05 through 4/30/05

 

Free Rent*

 

Free Rent*

 

5/01/05 through 4/30/06

 

$

11,136.75

 

$

133,641.00

 

5/01/06 through 4/30/07

 

$

11,879.20

 

$

142,550.40

 

5/01/07 through 4/30/08

 

$

12,621.65

 

$

151,459.80

 

 

--------------------------------------------------------------------------------

* Tenant will pay the pro rata share of common operating expenses including,
taxes, and insurance on the first day of each two (2) month Free Rent period.
Estimation is $3,118.29 for each month.

 

2.                                       In addition to the above referenced
Base Rent, Lessee shall pay to Lessor, as additional rent, Lessee’s pro rata
share of common operating expenses including, taxes and insurance.  Lessor has
estimated these expenses for 2005, based on actual expenses during the previous
year, to be $0.21 per square foot, or $3,118.29 per month.

 

3.                                       There shall be no obligation for Lessee
to install any signage at the Premises. Any signage must be approved by the
Landlord prior to installation and is the sole cost of the Lessee.

 

4.                                       Lessee is aware that the key issued by
Lessor upon execution of the lease is a “vacant master key” and that other
individuals may have copies of the key. Lessor advises Lessee to re-key the
entry lock to the space. Any cost incurred regarding keys/locks shall be at
Lessee’s expense.

 

5.                                       Landlord will provide at no additional
expense, a pad site on the exterior of the building for the Lessee to install a
70 KVA back up generator at its sole cost and expense.

 

6.                                       Landlord will provide a 200 sq. ft.
ground surface for exterior storage area to be used for CO2 Storage at no
additional expense to the Lessee. Lessee to provide storage facility at its sole
cost and expense.

 

7.                                       Lessee, upon giving Landlord not more
than twelve (12) months and not less than three (3) months prior written notice
in each instance, shall have the right to renew the lease with respect to all or
part of the space than under lease to Lesee for two (2) additional periods of up
to three (3) years at current market rate based on similar properties in the
same area.

 

8.                                       Lessee, will have four (4) parking
spaces per one thousand (1,000) based on rentable square feet or approximately
sixty (60) parking space. Landlord is providing these spaces with some in the
front of the leased space and some in the rear of the leased space.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LEGAL DESCRIPTION OF THE PROPERTY

 

All that certain 5.2412 acres, situated in the John Reinerman Survey, A-642,
Harris County, Texas, said 5.2412-acre tract is part of that certain 13.64 acre
tract conveyed to A. J, Mendive, as recorded in Volume 1438, Page 46 of the
Harris County Deed Records. Said 5.2412-acre tract is more particularly
described by metes and bounds as follows:

 

COMMENCING at the point of intersection of the northerly right-of-way line of
Missouri, Kansas and Texas Railroad (100’ right-of-way), with the easterly
right-of-way line of Post Oak Road (80’ wide); thence North 01 degrees 50
minutes 33 seconds West, along the easterly right-of-way line of Post Oak Road,
for a distance of 701.04 feet to a 1/2” iron rod found for the POINT OF
BEGINNING of the herein described 5.2412-acre tract;

 

THENCE North 01 degrees 50 minutes 33 seconds West, continuing along the
aforementioned easterly right-of-way line, for a distance of 422.80 feet to a
5/8” iron rod found for corner;

 

THENCE North 88 degrees 18 minutes 59 seconds East, leaving the aforementioned
easterly right-of-way line, for a distance of 547.11 feet to an “X” found in
concrete for corner;

 

THENCE South 00 degrees 01 minutes 15 seconds West, for a distance of 422.60
feet to a 5/8” iron rod found for corner;

 

THENCE South 88 degrees 16 minutes 30 seconds West, for a distance of 533.37
feet to the POINT OF BEGINNING, containing within these metes and bounds 5.2412
acres (228,307 square feet) of land area, more or less.

 

Address of Property is: 11275 W. Sam Houston Parkway Suite 300

Houston, Texas 77031

 

26

--------------------------------------------------------------------------------


 

Left Blank Intentionally

 

27

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ACKNOWLEDGMENT OF LEASE

(see Paragraph 4.2 of the Lease)

 

THE STATE OF TEXAS

}

 

 

}

 

COUNTY OF Harris

}

 

 

KNOW ALL MEN BY THESE PRESENTS:

 

The undersigned parties acknowledge that the Lease described below is in full
force and effect and that Lessee has taken possession of the space.

 

Date of Lease:

 

February 16, 2005

Lessor:

 

Beltway 8 Service Center Investors, Ltd. and Richland Investments, Inc., General
Partner

Lessee:

 

Isolagen Technologies, Inc.

Suite No.:

 

Suite 300

Square feet of rentable area:

 

14849 s.f.

Center Address:

 

11275 West Sam Houston Parkway S. Houston, TX 77031

Center legal description:

 

See Exhibit C

 

The Commencement Date, Annual Anniversary Date, and Ending Date of the initial
Term as defined in paragraph 4.1 of the Lease are as follows:

 

Commencement Date (month, day,
year):                                                                        
March 1, 2005

Annual Anniversary Date (month, day):                          May 1

Ending Date (month, day,
year):                                                                      
April 30, 2008

 

The parties acknowledge that the Lease has not been amended or modified and that
this acknowledgment may be filed of record with the Texas Secretary of State or
with the county where the Center is located in order to record Lessee’s
possession rights to the Premises. The entire Lease is hereby affirmed and
incorporated herein. The Lease will cease to be an encumbrance to Lessor’s title
if Lessor files an affidavit of record, stating that Lessee no longer occupies
the Premises and that Lessee’s right of possession has been lawfully terminated.

 

LESSEE

LESSOR

(to be signed at time of move in)

(to be signed at time of move in)

 

 

LESSEE:

LESSOR:

Isolagen Technologies, Inc.

Beltway 8 Investors, Ltd., General Partner

 

Richland Investors, Inc.

 

 

By:

/s/ Jeffrey W. Tomz

 

By:

/s/ Edna Meyer-Nelson

 

 

 

 

 

 

 

Jeffrey W. Tomz, CFO

 

 

Edna Meyer-Nelson, President

 

 

 

 

 

 

 

Date signed:

2-16-05

 

Date signed:

/s/ Edna Meyer-Nelson

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CONSTRUCTION OBLIGATIONS OF LESSOR AND LESSEE

(see Paragraph 5.1 of the Lease)

 

Landlord will provide at its sole cost a build out allowance of $3.25 per NRSF
or $48,259.25.

 

Lessee shall provide Landlord with all work release associated with any work
performed inside or outside of the Leased premises.

 

No additional allowance will be allocated for space planning, construction
drawings, permits, inspections, or construction management fees.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CENTER RULES AND REGULATIONS

(See Paragraphs 10.1 and 23.1 of Lease)

 

Lessor desires to maintain in the Center the highest standard of dignity and
good taste consistent with comfort and convenience for all tenants. Any action
or condition not meeting this high standard should be reported directly to the
Center manager. Cooperation by all tenants will be sincerely appreciated. The
following rules and regulations apply to all tenants in the Center and their
agents, employees, family, licensees, invitees, visitors, and contractors unless
otherwise stated. Lessor may rescind these rules, make reasonable modifications
thereto, and make other reasonable rules and regulations for the safety care and
cleanliness of the Center and for the preservation of good order.

 

1.                                       CONTROL OF COMMON FACILITIES. The
common facilities shall remain under Lessor’s sole operation and control. Except
for normal daily business operations, movement into or out of the Center of
furniture, fixtures, and equipment shall be restricted to hours designated by
Lessor. All such movement shall be under the supervision of the Center manager
and carried out in a manner agreed between Lessee and the Center manager, by
pre-arrangement. Pre-arrangement shall include time, method, routing and any
limitations imposed for reasons of safety or non-disturbance of others. Lessor
may require that movement of furniture or equipment that interferes with normal
Center traffic shall be made at hours other than normal business hours.

 

2.                                       OBSTRUCTION OR LITTERING OF COMMON
FACILITIES. No common facility passageways or parking areas may be blocked or
obstructed. No rubbish, trash, litter, or materials of any nature may be emptied
or thrown into these areas. These areas may be used only ingress, egress, or
parking.

 

3.                                       SAFES. Safes and other heavy articles
shall be carried onto the leased premises only at such times and in such manner
as prescribed by Lessor. Lessor shall have the right to specify weight
limitations and positioning of safes or other heavy articles. Any damage done to
the Center by installation, presence, or removal of a safe or other article
owned or controlled by Lessee on the leased premises, shall be paid by Lessee.

 

4.                                       REMOVAL OF FURNITURE. Removal of
Lessee’s furniture or equipment from the Center after Lessee’s normal business
hours shall require presentation of written authorization by an authorized
representative of Lessor. Security guards, watchmen, and other Center employees
will have the right to challenge all persons leaving the Center with such items
during non-business hours.

 

5.                                       PERMITS AND LICENSES. Lessee shall
procure at its own expense, any permits and licenses required for the
transaction of business in the leased premises.

 

30

--------------------------------------------------------------------------------


 

6.                                       HAZARDOUS MATERIALS. Lessee shall not
place or install, on the leased premises or any part of the Center, any
explosive, gasoline, kerosene, oil, acids, caustics, or any other inflammable,
explosive, or hazardous materials without written consent of the Center manager.
Lessee shall not operate electric space heaters, stoves, engines, or other
equipment not typical of a Center without written consent of the Center manager.

 

7.                                       ENTRY BY LESSOR. Lessor shall have the
right to enter for reasonable business purposes at all times.

 

8.                                       PLUMBING. Plumbing fixtures and
appliances shall be used only for the purposes for which they were constructed.
No sweeping, rubbish, rags, or other unsuitable materials may be thrown or
placed in plumbing fixtures or appliances. The cost of any stoppage or damage
resulting from negligence or improper use of these fixtures and appliances by
Lessee or Lessee’s agents, employees, family, invitees, licensees, or visitors
shall be paid for by the Lessee.

 

9.                                       THEFT AND DAMAGES. Lessor shall not be
responsible for lost or stolen personal property, equipment, money, or jewelry,
from the Center, regardless of whether such loss occurs when the area is locked
against entry. Lessor will not be liable to Lessee or Lessee’s employees,
customers, or invitees for any damage or losses to persons or property caused by
other lessees in the Center or for damages or losses caused by theft, burglary,
assault, vandalism, or other crimes. Owner shall not be liable for personal
injury or loss of Lessee’s property from fire, flood, water leaks, rain, hail,
ice, snow, smoke, lightning, wind, explosions, interruption of utilities, or
other occurrences unless such injury or damage is caused by negligence of
Lessor. Lessor strongly recommends that Lessee secure Lessee’s own insurance to
protect against the above occurrences.

 

10.                                 ANIMALS. Unless part of inventory for sale,
no birds, fowl, or animals (except guide dogs) shall be brought into or kept in
or about the Center without prior written approval of Lessor.

 

11.                                 BICYCLES. Unless part of inventory for sale,
no bicycles, motorcycles, or similar vehicles shall be allowed inside Lessee’s
space.

 

12.                                 RESIDENTIAL USE. No sleeping, cooking,
clothes cleaning, or laundering is permitted on the leased premises without
written consent of Lessor unless the primary use in paragraph 1.2 of the lease
necessitates such uses.

 

13.                                 INTOXICATION. Lessor reserves the right to
exclude or expel from the Center any person who in the reasonable judgment of
Lessor, is intoxicated or under the influence of liquor or drugs, or who shall
in any manner do any act in violation of any rules and regulations of the
Center.

 

14.                                 DISTURBANCES. Lessee shall not obstruct,
disturb, or interfere with the rights of other Lessees or occupants or in any
way injure or annoy them. Lessee shall not make any

 

31

--------------------------------------------------------------------------------


 

noises by any means, which, in the reasonable judgment of Lessor, are likely to
disturb other Lessees or occupants of the Center. Flashing lights, exterior
lights, exterior loud speakers, exterior antennas, and noxious fumes are
prohibited.

 

15.                                 COMPLIANCE WITH SAFETY AND SANITATION LAWS.
Lessee shall comply with all laws relating to fire, safety, and sanitation, and
shall comply with any reasonable requirements of Lessor’s insurance company with
respect to fire prevention, safety standards, and sanitation.

 

16.                                 CLEANING. Lessee shall keep Lessee’s space
in a reasonably clean condition.

 

17.                                 SOLICITING. Canvassing, soliciting, or
peddling in other areas of the Center is prohibited without written permission
of Lessor, and Lessee shall cooperate to prevent same.

 

18.                                 SIGNS. No storefront, exterior, or window
signs are allowed unless in accordance with the sign criteria set forth in the
signage criteria Exhibit to the lease. No “for sale” signs are allowed on
vehicles parked in the Center.

 

19.                                 NOTICE OF PERSONAL INJURIES OR UTILITY OR
MECHANICAL PROBLEMS. Lessee shall give prompt notice to the Center manager, to
the best of Lessee’s knowledge, of any significant accidents involving injury to
persons or property, including plumbing, electrical, heating, air conditioning,
stairwell, corridor, and elevator problems and /or personal damage caused
thereby.

 

20.                                 REQUESTS BY LESSEE. Except in emergencies,
requests by Lessee shall be attended to only after written request by Lessee to
the Center management. Lessor’s employees are not allowed to perform or do
anything outside their regular duties unless pursuant to special orders from
Lessor. Lessee may not contract with Lessor’s employees for the performance of
paid or free services to Lessee. If, at the request of Lessee, Lessor or
Lessor’s agents furnish services, goods, labor, or material to Lessee which are
not required to be furnished by Lessor under this lease. Lessee shall pay for
same upon delivery of a written statement therefore to Lessee.

 

21.                                 TRAFFIC SIGNS. All persons parking in the
parking areas (or parking garage, if any) shall observe posted signs and
markings regarding speed, stop signs, traffic lanes, reserved parking, no
parking, parking stripes, etc.

 

22.                                 VEHICLE TRASH. All persons shall refrain
from throwing trash, ashtray contents, or other debris on the parking areas.

 

23.                                 INOPERABLE VEHICLES. Inoperable vehicles and
vehicles with flat tires are prohibited.

 

24.                                 PARKING OF EMPLOYEE VEHICLES. Lessor may
from time to time designate specific areas in which vehicles owned by Lessee and
Lessee’s employees, sub-lessees, assignees, licensees, and concessionaires shall
be parked. Lessee shall use its best efforts to see that such

 

32

--------------------------------------------------------------------------------


 

vehicles are parked in such areas. Upon request by Lessor, Lessee shall furnish
Lessor a complete list of license numbers of all vehicles operated by Lessee and
the above listed persons. Lessor may charge reasonable parking fees for such
vehicles not parked in the designated areas.

 

25.                                 PARKING OF TRUCKS AND DELIVERY VEHICLES.
Without Lessor’s prior written approval, no trailers or large trucks may be
parked in the Center parking areas except for temporary loading or unloading.
Service and delivery vehicles may be parked in loading zones only when
necessary. Lessor acknowledges that Lessee may park up to two (2) delivery
vehicles at the Center and such may be parked overnight.

 

26.                                 BUSINESS IN COMMON AREA. Lessee shall not
solicit business or display merchandise within the common facilities, or
distribute handbills therein, or take any action, which would interfere with the
rights of other persons to sue the common facilities.

 

27.                                 BANKRUPTCY DISTRESS SALES. Lessee shall not
conduct on the leased premises any fire, auction, liquidation or bankruptcy
sale.

 

28.                                 TRASH COLLECTION. All trash and garbage
shall be kept in an area designated by Lessor in the kind of container specified
by Lessor and placed outside of Lessee’s space daily. It shall be prepared for
collection at the times and places specified by Lessor. Lessor may designate a
particular company for exclusive collection of refuse and garbage.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SIGNAGE CRITERIA

(see Paragraph 28.1 of the Lease)

 

Intentionally deleted

 

34

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ESTOPPEL CERTIFICATE

(Paragraph 30.1)

 

The purpose of this certificate is to confirm the current status of matters
relating to the lease described below. It is for the benefit of the owner or
prospective purchaser or mortgagee of the building in which the leased premises
are located.

 

4.                                       The lease is in good standing and in
full force and effect. To the knowledge of Lessee, Lessor is not in default.
Lessee agrees to give notice of any Lessor default to any purchaser or lender
making written requests to Lessee for same.

 

5.                                       Except for rents (if any) which may be
due under the lease for the current month, there are no rents or other charges
which have been prepaid by the undersigned Lessee to Lessor under the lease
other than the following:

 

6.                                       The amount of security deposit
currently posted by Lessee with Lessor is $15,739.94 in the form of (ý) cash or
(o) an irrevocable, unconditional letter of credit issued by in favor of Lessor
which is still valid.

 

7.                                       Lessee acknowledges that the space
being leased consists of 14,849 rentable square feet according to the lease,
that the improvements to be constructed by Lessor have been satisfactorily
completed, that the lease space has been accepted by Lessee, that Lessee now
occupies the lease space, and that the commencement date for the lease term was
3/1/05and the expiration date for the lease term 4/30/08.

 

8.                                       There are no rentals, which are due and
unpaid. Rentals are fully paid (if required by the lease) through the last day
of the month in which this estoppel certificate has been executed.

 

9.                                       There are no known offsets or credits
against rentals except as expressly provided by the terms of the lease. There is
no known right of rescission and no known defense to Lessee’s future obligations
to pay the specified rentals at the times and in accordance with the lease
terms. Lessee has not received any concession (rental or otherwise) or similar
compensation not expressed in the lease which is presently in effect.

 

10.                                 Lessee has no options or rights of refusal
regarding the leased premises or additional rental space other than as set out
in the lease.

 

11.                                 Lessee has not: (a) made a general
assignment for the benefit of creditors; (b) commenced any case, proceeding or
other action seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors; or (c) had any
involuntary case, proceeding or other action commenced against it which seeks to
have an order for relief entered against it, as debtor, or seeks reorganization
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors; or (d) concealed, removed, or permitted to be concealed or removed,
any part of its property, with

 

35

--------------------------------------------------------------------------------


 

intent to hinder, delay or defraud its creditors or any of the, or made or
suffered a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or made any transfer of its
property to or for the benefit of a creditor at a he when other creditors
similarly situated have not been paid; or (c) had a trustee, receiver, custodian
or other similar official appointed for or take possession of all or any part of
its property or had any court take jurisdiction of my other of its property.

 

12.                                 Lessee agrees to famish Lessor with estoppel
letters on this form within 10 days (stating the then-current facts) after
written request by Lessor or subsequent owners of the building.

 

13.                                 Lessee acknowledges that, upon 10 days’
prior written request of lessor’s mortgagee at any time after foreclosure
proceedings or a deed in lieu of foreclosure, Lessee shall attorn to the
mortgage or foreclosure purchaser by recognizing such new owner as Lessor under
the lease provided that such purchaser shall recognize the rights of tenant
under the lease as long as tenant is not in default. The agreement of Lessee to
attorn shall survive any foreclosure sale or deed in lieu of foreclosure. Lessee
shall, upon 10 days’ written notice from Lessor’s mortgagee any time before or
after foreclosure sale, execute, acknowledge, and deliver to Lessor’s mortgagee
all instruments and certificates that in the reasonable judgment of Lessor’s
mortgagee may be necessary or proper to confirm such attornment.

 

14.                                 Lessee acknowledges that this estoppel
certificate and the statements therein may be conclusively relied upon by Lessor
and by any prospective purchaser or lien holder of the leased premises.

 

15.                                 The form of this estoppel certificate may
vary, depending on lender or purchaser requirements. It is agreed that this
certificate may be modified to conform to reasonable requests by lenders or
purchasers.

 

16.                                 This agreement shall be binding upon and
shall inure to the benefit of the Lessor, any present or future mortgagee, any
prospective buyer or master lessee of the property, and their successors and
assigns.

 

Dated this               day of                       , 20   .

 

 

 

 

LESSEE:

 

 

 

 

 

By:

 

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PRORATION OF CENTER OPERATING EXPENSES

(Paragraph 2.l(c))

 

1.                                       CALCULATION OF “ESTIMATED” CENTER
OPERATING EXPENSE. On or before the beginning of each calendar year, Lessor
shall calculate the estimated center operating expense for that calendar year,
according to the criteria in paragraph 3 below. One-twelfth of Lessee’s pro rata
share of estimated center operating expense shall be due on the first of each
month as additional rent. Lessee’s pro rata share is defined in paragraph 5
below. If significant unanticipated expenses are incurred during the year, the
estimated operating expense allocation may be adjusted from time to time.

 

2.                                       YEAR END ADJUSTMENT FOR OVERPAYMENT OR
UNDERPAYMENT BY LESSEE BECAUSE OF DIFFERENCES BETWEEN “ESTIMATED” AND “ACTUAL”
CENTER OPERATING EXPENSES. After each calendar year of the lease term and
renewal or extension periods, Lessor shall determine the actual center operating
expense for that calendar year. If actual expenses are less than estimated
expenses and if Lessee’s estimated pro rata share was too much, Lessor shall
promptly refund to Lessee the excess amount paid by Lessee or show a credit on
Lessee’s next invoice. If actual expenses were more than estimated expenses and
if Lessee’s estimated pro rata share was insufficient, Lessor shall invoice
Lessee for Lessee’s underpayment. Payment shall be due 30 days after delivery of
invoice to Lessee.

 

3.                                       DEFINITION OF COMMON AREA MAINTENANCE
EXPENSES. Common area maintenance expenses for each calendar year shall include:
all ad valorem taxes and assessments becoming due on the center in such period;
utilities and HVAC for enclosed common areas, common facilities, and on-site
management offices; premiums for fire, extended coverage, vandalism, rent, and
liability insurance (except as provided in paragraph 4 below) on the center and
on personal property used in on-site management and maintenance; security
expenses; landscape planting, maintenance, and replacement; seasonal and
permanent decorating expenses; supplies; painting, striping, concrete,
electrical, plumbing, roofing and other maintenance expenses; licenses; permits,
promotional advertising; maintenance salaries, bonuses, and other payroll taxes;
on-site management office and personnel expenses, all other reasonable operating
expenses which are reasonably related to the operation of the property; and
management fees in the amount of 5% of the total gross income derived from the
property. In the event the center is managed by an affiliated or non-affiliated,
professional management company rather than by Lessor’s own staff, a reasonable
management fee may be included as an operating expense of the center. No expense
category shall include more than 12 months’ worth of expenses. Center operating
expenses shall also include the following improvements if amortized over the
useful life of such improvements for IRS purposes together with interest at 12%
per annum on the un-amortized cost; (a) improvements to reduce operating
expenses, (b) improvements required by laws enacted following completion of the
center, and (c) carpeting, floor covering, draperies, and wall coverings for any
common areas of the center. Center operating expenses shall be calculated on an
accrual basis in accordance with generally accepted accounting principles,
consistently applied.

 

Common area maintenance expenses shall NOT include: principal and interest
payments on mortgages, depreciation or improvements which IRS requires to be
depreciated (except as provided above); expenses of repairing damage of the type
normally covered by fire and EC insurance; any expense to the extent it is paid
or reimbursed from insurance proceeds; costs of repairing damage for which
Lessor is entitled to reimbursement from others; remodeling costs for new or
existing tenants; insurance costs billed directly to tenants pursuant to
paragraph 4 below; any utility and air conditioning

 

37

--------------------------------------------------------------------------------


 

or heating costs or other expenses which are separately billed to specific
tenants; franchise and income taxes of Lessor; leasing commissions; and expenses
of marketing and leasing vacant space in the center.

 

4.                                       INSURANCE ON TENANT IMPROVEMENTS AND
SPECIAL USES. The portions of fire, extended coverage, and vandalism insurance
premiums reasonably allocated to Lessee’s tenant finish-out and leasehold
improvements shall be paid for solely by Lessee and shall be added to Lessee’s
pro rata share of estimated and actual center operating expenses. Excess
insurance costs due solely to Lessee’s high risk usage for a portion of the
center (such as a restaurant) will be handled in a like manner.

 

5.                                       DEFINITION OF PRO RATA SHARE. Lessee’s
pro rata share of estimated and actual common area maintenance expenses is the
percentage result of dividing the square footage of Lessee’s space with the
square footage in the entire center as reasonably determined by Lessor, using
the same measurement criteria. For any partial year, such amount shall be
further prorated on a time basis.

 

6.                                       DELAY IN IMPLEMENTATION. At Lessor’s
option, adjustments may be delayed. Lessor’s delay in implementing such
adjustments will not waive Lessor’s right thereto, and the most recent monthly
rental figures shall continue to be paid during such delay. If Lessor delays in
timely calculating adjustments, such adjustments shall be retroactive to the
respective date on which Lessor had a right to make such adjustment; and such
delayed rent adjustments shall become due upon written notice to Lessee.

 

7.                                       EXAMINATION OF RECORDS. Upon reasonable
notice, Lessee may examine Lessor’s accounting records for common area
maintenance expenses and other data used in calculating additional rents or rent
adjustments. Such examination shall be during normal business hours.

 

38

--------------------------------------------------------------------------------


 

EXHIBIT J

 

LESSEE’S SIGNATURE REQUIREMENTS

 

Intentionally Deleted

 

39

--------------------------------------------------------------------------------


 

EXHIBIT K

 

LEASE GUARANTY

(see Paragraph 45.1 of the Lease)

 

Intentionally Deleted

 

40

--------------------------------------------------------------------------------

 